Citation Nr: 9920894	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  96-17 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral plantar 
warts.

2.  Entitlement to service connection for residuals of a left 
lower quadrant injury.

3.  Entitlement to service connection for a dental disorder 
manifested by pain and bleeding of the gums and lesions of 
the mouth.

4.  Entitlement to service connection for allergic rhinitis.

5.  Entitlement to service connection for a sinus disorder.

6.  Entitlement to service connection for a lung disorder, or 
to compensation for an undiagnosed lung disorder, manifested 
by chest pain, shortness of breath, and abnormal pulmonary 
function studies.

7.  Entitlement to an increased (compensable) rating for pes 
planus.


8.  Entitlement to an increased rating for a right shoulder 
disorder, including impingement syndrome and bursitis, 
currently evaluated as 10 percent disabling.

9.  Entitlement to an increased (compensable) rating for an 
undiagnosed gastrointestinal disorder manifested by diarrhea 
and a Blastocystis hominis infestation.

10.  Entitlement to an increased rating for chronic fatigue 
syndrome, currently evaluated as 40 percent disabling.

11.  Entitlement to service connection for a liver disorder, 
or to compensation for an undiagnosed liver disorder, 
manifested by elevated levels of serum glutamic oxaloacetic 
transaminase (SGOT), serum glutamic pyruvic transaminase 
(SGPT), and extended partial thromboplastin time (PTT).

12.  Entitlement to service connection for a neuromuscular 
disorder, or to compensation for an undiagnosed neuromuscular 
disorder, manifested by abnormal electromyogram/nerve 
conduction studies, a positive ischemic lactate/ammonia test, 
and elevated levels of SGOT, SGPT, and creatine kinase (CK).

13.  Entitlement to service connection for a skeletal 
disorder, or to compensation for an undiagnosed skeletal 
disorder, manifested by joint pain, or arthralgia, and bone 
pain.

14.  Entitlement to service connection for a neuropsychologic 
disorder, or to compensation for an undiagnosed 
neuropsychologic disorder, manifested by memory loss and 
depression.

15.  Entitlement to service connection for headaches or to 
compensation for an undiagnosed disorder manifested by 
headaches.

16.  Entitlement to service connection for dizziness or to 
compensation for an undiagnosed disorder manifested by 
dizziness.

17.  Entitlement to service connection for a lump on the neck 
and one on the left shoulder or to compensation for an 
undiagnosed disorder manifested by a lump on the neck and one 
on the left shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel


INTRODUCTION

The veteran had active duty for training from May to October 
1974, followed by service in a reserve component, and active 
service from May 1980 to July 1992.  Shortly after his return 
from service in Southwest Asia, he was found by a Physical 
Evaluation Board to be physically unfit for further service 
due to impingement syndrome of the right shoulder, a 
condition that had been present for several years.  In May 
1992, he filed a claim for service connection for several 
disorders, beginning with a positive tuberculosis test in 
1981.

This appeal arises from September and December 1993 rating 
decisions by the Louisville, Kentucky, Regional Office (RO) 
which granted service connection for a right shoulder 
disorder and assigned a noncompensable evaluation, and denied 
service connection for a number of other complaints.  The 
appeal also arises from a December 1995 rating decision by 
the Nashville, Tennessee, RO that increased the evaluation 
for the right shoulder disorder to 10 percent, granted 
service connection for pes planus and diarrhea and assigned 
each of those disorders a noncompensable evaluation, granted 
service connection for chronic fatigue syndrome and assigned 
a 10 percent evaluation, and denied service connection for 
several other complaints.  Finally, the appeal also arises 
from a March 1997 rating decision of the Cleveland, Ohio, RO 
that increased the evaluation for chronic fatigue syndrome to 
40 percent and denied service connection for a number of 
other complaints.  The number of regional offices involved in 
this matter is not a result of changes in the veteran's 
residence, as it appears he has lived in North Carolina since 
separation from service; rather, it is a result of changes in 
VA procedures for dealing with certain claims that arose 
after the Persian Gulf War.

The Board of Veterans' Appeals (Board) notes that several 
issues, or complaints, that were considered by the various 
ROs are not in proper appellate status, for lack of either a 
timely Notice of Disagreement or a timely Substantive Appeal, 
and, thus, are not before the Board.  Those issues include 
service connection for a "stress reaction," hearing loss, 
tinnitus, a vision disorder, a bilateral knee disorder, skin 
disorders, epistaxis, post-traumatic stress disorder, 
hematuria, anxiety, side effects of medications, "night 
sweats," and allergies and sensitivities to odors or 
chemicals.  In addition, the veteran has repeatedly referred 
to having been exposed to asbestos and chemicals, including 
chemicals present in smoke from burning oil, and has sought 
service connection for such exposure.  Exposure to asbestos 
and chemicals is not a disability by itself, unless there is 
resultant disability.  Thus, such exposure is not an issue on 
appeal.

The Board notes that, in a document filed in July 1997, the 
veteran sought service connection for a muscle disorder.  
However, he previously complained of muscle pain, service 
connection for muscle aches and fibromyalgia was denied in a 
December 1995 rating decision, he disagreed with that 
decision in an August 1996 Notice of Disagreement, and that 
issue is now before the Board.  Thus, the veteran's July 1997 
document does not raise a new issue for adjudication and it 
is not referred to the RO for consideration.

Finally, several issues are addressed in the Remand section 
of this decision, including increased ratings for a right 
shoulder disorder, a gastrointestinal disorder, and chronic 
fatigue syndrome; and service connection, or compensation, 
for a liver disorder, a neuromuscular disorder, a skeletal 
disorder, a neuropsychologic disorder, headaches, dizziness, 
and lumps on the neck and left shoulder.


FINDINGS OF FACT

1.  The claims for service connection for bilateral plantar 
warts, residuals of a left lower quadrant injury, a dental 
disorder, allergic rhinitis, a sinus disorder, and a lung 
disorder (either diagnosable or resulting from an undiagnosed 
respiratory illness) are not plausible under the law, as they 
are not accompanied by adequate supporting medical evidence.

2.  With regard to the claim for an increased (compensable) 
rating for pes planus, all available relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained by the RO.

3.  Clinical findings with regard to the veteran's pes planus 
have shown some limitation of dorsiflexion in the right foot 
and normal motion in the left foot; there is no medical 
evidence of the weight-bearing line being medial to the great 
toe, or of inward bowing of the tendo achillis, or of pain on 
manipulation and use; and there is no evidence of significant 
callus formation.


CONCLUSIONS OF LAW

1.  The claims for service connection for bilateral plantar 
warts, residuals of a left lower quadrant injury, a dental 
disorder, allergic rhinitis, a sinus disorder, and a lung 
disorder (or respiratory symptoms due to an undiagnosed 
illness) are not well grounded.  38 U.S.C.A. §§ 1117, 5107 
(West 1991 and Supp. 1999); 38 C.F.R. § 3.317 (1998).

2.  An increased (compensable) rating for pes planus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4 to include §§ 4.7, 4.10, 4.40, 4.45, 4.71a, and 
Diagnostic Code (DC) 5276 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evidence

The veteran's service medical records include one from May 
1981, at which time he gave a four-week history of chest 
pain, particularly noticeable when lying down or moving his 
left arm.  The clinical assessment was of costochondritis.

A September 1983 service medical record noted that the 
veteran appeared for a refill of isoniazid (INH), which had 
been prescribed after a possibly positive skin test for 
tuberculosis.  The record further noted that records 
indicated, with regard to the skin test, that the veteran had 
an allergic reaction with a wheal but no induration.  The 
impression was that the veteran probably had an allergic 
reaction to the skin test and that it was questionable 
whether the test was positive but, since he had nearly 
completed the INH therapy, it would be continued.

In a service medical record from January 1986, the veteran 
reported a seat belt injury to the left lower quadrant, 
sustained in a motor vehicle accident.  He had no pain at the 
time of the examination, and the assessment was of a 
contusion of the left external oblique muscle.

In a March 1986 service medical record, the veteran gave a 
two-week history of frontal headaches and left chest pain and 
complained of night sweats, a dry throat, and a cough.  On 
examination, his throat was erythematous and the assessment 
was pharyngitis.

In an April 1988 service medical record, the veteran 
complained of chest pain after lifting.  The assessment was 
chest wall strain.

Service medical records also include one from December 1989 
that referred to the Asbestos Medical Surveillance Program.  
The veteran denied exposure to asbestos currently or during 
his service career.  On a May 1990 record, he said he was 
unsure whether he had been exposed to asbestos in service.  A 
record from November 1990 noted that a June 1981 tuberculin 
skin test converted to positive but that August 1989 X-rays 
were normal.  The veteran denied fatigue, anorexia, weight 
loss, cough progressing in frequency or productivity, low 
grade fever, chills, night sweats, hemoptysis, chest pain, 
and dyspnea.  In an October 1991 record made because of prior 
INH therapy, he denied persistent cough, coughing up blood, 
unexplained fever, feeling rundown, night sweats, unexplained 
weight loss, and chest symptoms during the preceding year.

In a record from November 1990, the veteran complained of an 
occasional burning sensation in the soles of the feet; pes 
planus was noted but the diagnosis was probable mild fascia 
strain.  On a March 1991 record, he complained of foot pain.  
Again, pes planus was noted, but there was also a plantar 
wart on each foot and a callus under the left great toe.

Service medical records do not reflect any diagnosis or 
treatment of rhinitis or a sinus disorder.

The veteran's service dental records reflect considerable 
treatment over the years, including construction of a bridge 
in May 1982.  Subsequent records noted work on the bridge, 
including an August 1989 record noting that the bridge was 
loose, but none of the dental records related the bridge to 
bleeding gums or oral lesions.  Gingivitis was noted on a 
March 1988 reenlistment examination but apparently not seen 
again until, on a June 1992 treatment record, mild gingivitis 
was reported.  In his August 1996 Notice of Disagreement, the 
veteran reported that an area near the bridge had become 
infected upon his return from the Persian Gulf in 1991 and 
that the infection had persisted to the present.

On an August 1992 VA outpatient treatment record, the veteran 
complained of left chest pain, lasting from several seconds 
to two days, during the preceding four months.  There was no 
radiation, chest wall tenderness, or shortness of breath, and 
breath sounds were clear.  The heart demonstrated regular 
rate and rhythm without murmurs, gallops, or rubs and, after 
an electrocardiogram, the examiner opined that a cardiac 
disorder was unlikely.  Several tests were ordered and a 
diagnosis was not then made.

At a September 1992 VA examination conducted for the Persian 
Gulf Registry Clinic, the veteran reported that he had been 
exposed to heavy oil field smoke for about one month and then 
to haze for about three months.  He complained of sinus 
trouble or nasal congestion on exposure to pollen and denied 
having had such trouble before his tour in the Persian Gulf.  
On examination, there was no sinus tenderness, the throat 
demonstrated no erythema or exudate, and there were no oral 
lesions.  The chest was clear to auscultation, with good 
expansion and no wheezes, and chest X-rays were normal.  The 
examiner noted that there were no respiratory symptoms even 
though the veteran reported heavy smoke exposure.  The back 
was nontender and demonstrated full range of motion.  There 
was full range of motion of all extremities, though there was 
some pain, but no crepitus, on external rotation of the right 
shoulder.  The assessment was typical rhinosinusitis which 
the examiner felt may have been due to a mucosal irritant.

Upon a December 1992 VA examination, the veteran reported 
plantar warts in December 1990 that were treated with 
medicated pads, and intermittent sinusitis since 1991.  He 
also reported that, in May 1990, pipes in his work site had 
shed their asbestos insulation and, in addition, he had been 
exposed to smoke from oil field fires in the Persian Gulf.  
In April 1992, he noted some mild lower right chest pain and, 
currently, some mild exertional dyspnea but no cough or other 
symptoms.  On examination, the skin on the feet was normal.  
There was no sinus tenderness, nasal obstruction or 
discharge, or abnormality of mucous membranes, and X-rays of 
the paranasal sinuses did not show significant pathology.  
The chest demonstrated good expansion and was clear to 
percussion and auscultation, and the veteran did not cough 
during the examination.  Pulmonary function studies showed 
that forced vital capacity was 96.7 percent of predicted, and 
forced expiratory volume in 1 second was 63.9 percent of 
predicted.  The studies were interpreted as showing moderate 
obstructive disease, though chest X-rays were normal.  
Diagnoses included history of plantar warts, resolved; 
history of sinusitis but no X-ray evidence of disease; and 
history of exposure to asbestos and oil fire smoke with 
normal chest X-rays and abnormal pulmonary function studies.

At a December 1992 VA orthopedic examination, the veteran 
reported flat feet.  On examination, there was bilateral pes 
planus deformity but no other abnormality of the feet.  
Diagnoses included bilateral pes planus deformity.

On a February 1993 VA outpatient treatment record, the 
veteran reported dyspnea on exertion but no weight loss, 
fever, chills, joint swelling, erythema, increased heat, back 
pain, skin rash, or oropharynx ulcers.

On another February 1993 VA outpatient treatment record, the 
veteran complained of intermittent nasal congestion and 
sneezing, coughing, and itchy, watery eyes when mowing his 
lawn.  On examination, the nasal septum was straight; there 
was no pus or crusting but there were large, boggy inferior 
turbinates.  The nasopharynx was clear, there were no oral 
lesions, and examination of the tonsils was negative.  There 
was no evidence of thyromegaly, thyroid nodules, or masses or 
nodes in the neck.  The assessment was allergic rhinitis.

At a June 1993 VA examination, the veteran reported a runny 
nose and nasal congestion beginning in 1991, chest pain 
beginning in May 1992, and bleeding and painful gums 
beginning in January 1993.  On examination, the mouth and 
throat were normal with no evidence of bleeding gums.  There 
was no sinus tenderness or nasal obstruction, but nasal 
mucosa was pale and somewhat edematous.  Breath sounds were 
decreased, but there were no rales or rhonchi and chest X-
rays were normal.  Although forced vital capacity was 112.8 
percent of predicted and forced expiratory volume in 1 second 
was 107.2 percent of predicted, pulmonary function studies 
were interpreted by the computer as showing mild obstructive 
disease.  Pes planus was noted but there was no 
musculoskeletal tenderness or limitation of motion in any 
joint.  Diagnoses included a history of chest pain and 
decreased breath sounds of undetermined etiology, a history 
of bleeding and painful gums that were not currently 
bleeding, and chronic allergic rhinitis.

On a September 1993 VA outpatient treatment record, the 
veteran complained of left maxillary sinus pain, drainage, 
and nose bleeds for three months.  The diagnosis was 
sinusitis.


A September 1993 rating decision granted service connection 
for right shoulder impingement syndrome and assigned a 
noncompensable evaluation, and denied service connection for 
pes planus, plantar warts, residuals of a left lower quadrant 
injury, aching and bleeding gums, allergic rhinitis, a sinus 
disorder, chest pain, and a lung disorder.

November 1993 VA pulmonary function studies showed that 
forced vital capacity was 101 percent of predicted and forced 
expiratory volume in 1 second was 95 percent of predicted, 
but the report did not include an interpretation by the 
computer or by an examiner.  Chest X-rays showed no evidence 
of disease.

On a November 1993 VA outpatient treatment record, the 
veteran complained of sinus congestion, nasal discharge, 
malaise, and fatigue during the preceding three days but 
denied fever, chills, nausea, vomiting, and diarrhea.  He 
also gave a history of sinusitis during the preceding year.  
On examination, sinuses were mildly tender, positive on 
transillumination, and the oropharynx and nasal passages were 
mildly erythematous.  The assessment was sinusitis.

A February 1994 outpatient treatment record from the VA 
dermatology clinic noted, on examination of the veteran's 
mouth, aphthous ulcers on the left and gingivitis near a 
right upper molar.

On a June 1994 VA examination, there was no evidence of 
rhinitis or sinusitis, and X-rays of the paranasal sinuses 
showed no significant pathology.  There was no evidence of 
pulmonary disease, and chest X rays were normal.  Pulmonary 
function studies showed that forced vital capacity was 120 
percent of predicted, forced expiratory volume in 1 second 
was 111 percent of predicted, and the studies were 
interpreted as normal.  In listing diagnoses, the examiner 
reported that rhinitis, sinusitis, and lung disease were not 
found.

On a June 1994 VA orthopedic examination, the veteran 
complained of plantar warts and multiple foot callosities for 
which, from history, surgery had been planned in 1991.  The 
surgery had not been done, and there appeared to have been 
improvement.  Upon clinical evaluation, the feet showed no 
evidence of plantar warts.  Pes planus was characterized as 
moderate.  There was some limitation of motion in the right 
foot on dorsiflexion, and normal motion on the left.  The 
examiner noted no significant callus formation, and only mild 
thickening over the plantar aspect of the hallux bilaterally.  
The diagnostic impression was bilateral pes planus, with no 
significant calluses, and no plantar warts.

On October 1994 pulmonary function studies, forced vital 
capacity was 94.7 percent of predicted and forced expiratory 
volume in 1 second was 90.5 percent of predicted but the 
report did not include an interpretation by the computer or 
by an examiner.

At a November 1994 VA dental examination, the veteran gave a 
history of periodic intraoral ulcerations on the buccal 
mucosa.  On examination, periodontal probing depths were in 
the normal range of 3-4 mm, there was no bleeding on probing, 
there were no intraoral lesions, and panelipse X-rays 
revealed no gross abnormalities or evidence of trauma.

On a November 1994 VA outpatient treatment record from the 
infectious diseases clinic, the veteran complained of 
headaches.  There was no evidence of sinusitis and the 
examiner found no evidence of an active infectious process.

Upon August 1996 pulmonary function studies, forced vital 
capacity was 95 percent of predicted and forced expiratory 
volume in 1 second was 97 percent of predicted.  The 
diffusion capacity of the lungs for carbon monoxide (DLCO) 
was substantially elevated, and the examiner noted that that 
interpretation did not take into account the veteran's 
hemoglobin, which was unavailable at the time of the study.  
The examiner concluded that spirometry was within normal 
limits.  On October 1996 pulmonary function studies, forced 
vital capacity was 107 percent of predicted and forced 
expiratory volume in 1 second was 107 percent of predicted 
but the report did not include an interpretation by the 
computer or by an examiner.



Analysis

The veteran contends that the RO erred by failing to grant a 
compensable rating for pes planus and by failing to grant 
service connection for plantar warts, residuals of a left 
lower quadrant injury, a dental disorder, allergic rhinitis, 
and a sinus disorder.  He also contends that the RO erred by 
failing to grant service connection for a lung disorder or 
compensation for an undiagnosed lung disorder.

He maintains that pes planus warrants a 10 percent 
evaluation.  He further maintains that plantar warts, 
residuals of a left lower quadrant injury, a dental disorder, 
rhinitis, and a sinus disorder, were incurred in service.  
Finally, he maintains that he had chest pain in service and 
currently has a lung disorder, manifested by abnormal 
pulmonary function studies and shortness of breath, resulting 
from exposure to smoke from oil field fires in the Persian 
Gulf.

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, a claimant 
seeking benefits under a law administered by the Secretary of 
the Department of Veterans Affairs has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded and, 
if such evidence is submitted, the Secretary has the duty to 
assist a claimant in developing additional evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, there is no duty to assist.  
Anderson v. Brown, 9 Vet. App. 542 (1996).  Indeed, if the 
claim is not well grounded, the Board is without jurisdiction 
to adjudicate it.  Boeck v. Brown, 6 Vet.App. 14 (1993).  
Thus, the threshold question is whether the claimant has 
presented a well-grounded claim.

A well-grounded claim is one that is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  To present a well grounded claim, the claimant must 
present evidence, not mere allegation, and the evidence must 
be sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Lathan v. Brown, 7 
Vet.App. 359 (1995); Tirpak v. Derwinski, 2 Vet.App. 609 
(1992).  The credibility of evidence is assumed for the 
limited purpose of determining whether the claim is well 
grounded.  King v. Brown, 5 Vet.App. 19 (1993).  Competent 
lay evidence may suffice where the determinative issue is 
factual in nature, but medical evidence is required where the 
determinative issue involves medical etiology or diagnosis.  
Gregory v. Brown, 8 Vet.App. 563 (1996).

In order for a claim for service connection to be well 
grounded, there must be medical evidence of current 
disability, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, and medical 
evidence of a nexus between the injury or disease in service 
and the current disability.  Epps v. Brown, 9 Vet.App. 341 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998).  See Elkins v. West, 12 Vet.App. 209, 213 (1999) 
(en banc), citing Caluza v. Brown, 7 Vet.App. 498 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In this case, the veteran had a plantar wart on each foot in 
March 1991 while in service.  However, there is no evidence 
of recurrence of the 1991 plantar wart infection, and plantar 
warts were not found on December 1992 or June 1994 VA 
orthopedic examinations.  The veteran apparently believes 
that he is entitled to some sort of benefit simply because he 
had plantar warts in service.  That is not the law.  See 
Brammer v. Derwinski, 3 Vet.App. 223 (1992).  Service 
connection is granted, not for disease or injury in service, 
but for disability resulting from disease or injury in 
service.  The veteran has no current disability resulting 
from the plantar wart infection he had in service and, in the 
absence of a current disability, service connection must be 
denied.

Similarly, in a 1983 motor vehicle accident, a seat belt 
caused a contusion of the left external oblique muscle, i.e., 
a bruise of the left lower quadrant.  From the date the 
bruise was sustained, to his 1992 separation from service, to 
the present, there is no medical evidence of any complaints, 
diagnosis, or treatment of any disability resulting from that 
bruise.  Again, in the absence of a current disability 
related to the 1983 bruise, service connection must be 
denied.  Brammer, supra.

With regard to the veteran's claimed dental disorder, VA 
outpatient dental services are furnished for service-
connected disorders that are compensable in degree.  
38 U.S.C.A. § 1712(a)(1)(A).  If a service-connected dental 
disorder is not compensable in degree, then VA dental 
services are furnished only if the veteran served on active 
duty not less than 180 days (or, for Persian Gulf War 
veterans, 90 days of active duty immediately prior to 
separation), the disorder was present at separation, 
application for VA dental services is made within 90 days of 
separation, and the veteran's certificate of discharge does 
not include certification that he was provided a complete 
dental examination during the 90 days immediately prior to 
separation.  38 U.S.C.A. § 1712(a)(1)(B).  VA dental services 
are also provided for service-connected dental disabilities 
resulting from trauma incurred in combat or while a prisoner 
of war.  38 U.S.C.A. § 1712(a)(1)(C).  The criteria for 
establishing service connection for dental disabilities are 
set forth in 38 C.F.R. §§ 3.381; 3.382.

In addition, VA dental services are provided for non-service-
connected dental disabilities under certain very specific 
conditions.  38 U.S.C.A. § 1712(a)(1)(D-H).  The record does 
not show that the veteran has sought VA dental services under 
any of those conditions, the RO has not adjudicated such a 
claim, and the evidence does not suggest that any of those 
conditions are applicable.  Thus, the issue before the Board 
is service connection for a dental disorder manifested by 
pain and bleeding of the gums and lesions of the mouth.

The veteran's service dental records do not show a dental 
disorder.  True, they show that he had a bridge constructed 
in 1982, with additional work performed on the bridge in 
1989.  Gingivitis was noted on a March 1988 reenlistment 
examination and mild gingivitis was noted on a June 1992 
examination, but the records do not relate the gingivitis 
noted in 1988 or 1992 to the bridge.  Indeed, the veteran's 
service dental records do not indicate that he had a dental 
disability at the time of his separation from service.  In 
addition, there were no oral lesions at the time of a 
September 1992 VA examination, there were no oral lesions on 
a February 1993 VA outpatient treatment record, the mouth and 
throat were normal with no evidence of bleeding gums on a 
June 1993 VA examination.  Aphthous ulcers and gingivitis 
were noted on a February 1994 VA dermatologic examination, 
but gums did not bleed on probing, and there were no 
intraoral lesions on a November 1994 VA dental examination.  
The February 1994 dermatologic examiner did not relate the 
aphthous ulcers and gingivitis to military service.  More 
importantly, the evidence does not establish that the veteran 
has a current, chronic dental disorder.  He asserted that an 
oral infection began upon his return from the Persian Gulf, 
but his assertion is contradicted by service medical records 
and the medical evidence generated since his separation from 
service.  In the absence of medical evidence of a current 
dental disorder, service connection must be denied.

With regard to a nasal disorder, the veteran claimed that May 
1991 service medical records noted sinus drainage.  Actually, 
the record referenced by the veteran shows "[t]hroat is 
slightly red s noted drainage."  The symbol "s" is medical 
shorthand for "without."  NEIL M. DAVIS, MEDICAL ABBREVIATIONS 
226 (8th ed. 1997).  In fact, the veteran's service medical 
records do not show diagnoses of rhinitis or sinusitis.  

At an August 1992 VA examination, the veteran complained of 
nasal congestion on exposure to pollen, but there was no 
sinus tenderness and no exudate or erythema of the throat.  
The assessment was typical rhinosinusitis which the examiner 
felt was due to a mucosal irritant.  On a December 1992 VA 
examination, there was no sinus tenderness, no abnormality of 
mucous membranes, and no nasal obstruction or discharge, and 
X-rays of the paranasal sinuses did not show disease.  
However, a February 1993 VA outpatient treatment record noted 
large, boggy, inferior nasal turbinates, without pus or 
crusting, and the assessment was allergic rhinitis.  A June 
1993 VA examination noted no sinus tenderness or nasal 
obstruction, but nasal mucosa was pale and somewhat 
edematous, and the diagnosis was chronic allergic rhinitis.  
On a September 1993 VA outpatient treatment record, the 
veteran complained of sinus pain and drainage, and the 
diagnosis was sinusitis.  On a November 1993 VA outpatient 
treatment record, sinuses were mildly tender, nasal passages 
were mildly erythematous, and the assessment was sinusitis.  
Then, on a June 1994 VA examination, there was no evidence of 
rhinitis and no evidence, by examination or X-rays, of 
sinusitis.  Finally, there was no evidence of sinusitis on a 
November 1994 VA outpatient treatment record from the 
infectious diseases clinic.

Clearly, the veteran had some kind of nasal disorder in 1993, 
variously diagnosed as rhinitis or sinusitis, but examiners 
did not relate it to service.  In addition, a nasal disorder 
was not seen on subsequent examinations, suggesting that the 
1993 disorder was transitory and not a chronic disability.  
Under the law, in the absence of evidence of a current 
disability, service connection for rhinitis and sinusitis 
must be denied.

With regard to a lung disorder, the veteran contends that he 
has shortness of breath, night sweats, and a persistent cough 
with frequent bloody sputum.  He also contends that he tested 
positive for tuberculosis in 1981, was exposed to asbestos, 
was exposed to oil fire smoke in the Persian Gulf, and has 
had abnormal pulmonary function studies.  The Board notes, 
however, that it is questionable whether he tested positive 
for tuberculosis, as most examiners seemed to think that he 
had an allergic reaction to the test.  In any event, chest X-
rays have never been abnormal and tuberculosis has never been 
diagnosed.  It is also questionable whether the veteran was 
ever exposed to friable asbestos.  At a VA examination in 
December 1992, he claimed that he had worked in an area in 
May 1990 where pipes were shedding asbestos insulation.  But, 
in an October 1991 service medical record, he denied 
persistent cough, coughing up blood, unexplained fever, 
feeling rundown, night sweats, unexplained weight loss, and 
chest symptoms during the preceding year.  Thus, service 
medical records do not show that a lung disorder was incurred 
in service.

At the December 1992 VA examination, the veteran reported 
exposure to oil fire smoke, right chest pain, and exertional 
dyspnea, but no other respiratory symptoms.  Chest X-rays 
were normal and pulmonary function studies were interpreted 
as showing moderate obstructive disease.  On a June 1993 VA 
examination, breath sounds were decreased, but there were no 
rales or rhonchi, and chest X-rays were normal.  Pulmonary 
function studies showed that forced vital capacity and forced 
expiratory volume in one second both exceeded 100 percent of 
predicted, but computer analysis interpreted the results as 
showing mild obstructive disease.

Although November 1993 pulmonary function studies did not 
include an interpretation of the results, forced vital 
capacity was 101 percent of predicted and forced expiratory 
volume in one second was 95 percent of predicted; chest X-
rays showed no evidence of disease.  On a June 1994 VA 
examination, there was no evidence of pulmonary disease and 
chest X-rays were normal; pulmonary function studies showed 
that forced vital capacity was 120 percent of predicted, 
forced expiratory volume in one second was 111 percent of 
predicted, and the studies were interpreted as normal.  
October 1994 pulmonary function studies did not include an 
interpretation of results, but forced vital capacity and 
forced expiratory volume in one second were both more than 90 
percent of predicted.

On August 1996 pulmonary function studies, forced vital 
capacity was 95 percent of predicted and forced expiratory 
volume in one second was 97 percent of predicted.  DLCO was 
substantially elevated, and the veteran points to that 
finding as evidence of a lung disorder.  The examiner did not 
find elevated DLCO to constitute a disorder, as the studies 
were interpreted to be within normal limits.  Further support 
for the examiner's conclusion is found in 38 C.F.R. § 4.97, 
which lists the diagnostic codes and rating criteria for 
respiratory disorders.  There we see that, as DLCO decreases, 
ratings increase.  The rating criteria quite clearly show 
that elevated DLCO, while it may be abnormal, is not 
disabling.  Finally, October 1996 pulmonary function studies 
showed both forced vital capacity and forced expiratory 
volume in one second to be 107 percent of predicted.

In sum, the veteran has never had abnormal chest X-rays, has 
not had adverse findings on examination since June 1993, and 
has had excellent results on pulmonary function studies since 
that date.  There is no evidence that he has a current 
pulmonary disability, either diagnosable or not, and, in the 
absence of such evidence, service connection for a lung 
disorder must be denied.

With regard to the evaluation for service-connected pes 
planus, the veteran claims that a higher evaluation is 
warranted.  Such a claim is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  See Arms v. West, 12 Vet.App. 188, 
200 (1999), citing Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  In the VA Schedule 
for Rating Disabilities, 38 C.F.R. Part 4, the various 
disabilities are identified by separate diagnostic codes.  
38 C.F.R. § 4.27.  Within diagnostic codes, specific ratings 
are determined by the application of regulatory criteria 
which are based on the average impairment of earning capacity 
caused by the rated disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 3.321(a).  When there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  If there is 
reasonable doubt as to the degree of disability, it is 
resolved in favor of the veteran.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  
Functional loss, weakness, and pain on motion are all 
symptoms which must be considered.  38 C.F.R. § 4.40.  As 
regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints, 
consideration must be given to limitation of motion, pain on 
motion, weakened motion, excess fatigability, lack of 
coordination, and swelling, deformity, or atrophy from 
disuse.  38 C.F.R. § 4.45.  These factors, together with 
demonstrated range of motion, must be considered when 
evaluating joints.  DeLuca, supra.

In this case, service connection is in effect for pes planus, 
and a noncompensable evaluation has been assigned pursuant to 
DC 5276 (acquired flatfoot).  Under the provisions of DC 
5276, a 50 percent evaluation is warranted when the disorder 
is bilateral and pronounced with marked pronation, extreme 
tenderness of the plantar surfaces, marked inward 
displacement, severe spasm of the tendo achillis, and is not 
improved with orthopedic shoes or appliances; a 30 percent 
evaluation is warranted when the disorder is bilateral and 
severe with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use, 
swelling on use, and characteristic callosities; a 10 percent 
evaluation is warranted when the disorder is moderate, the 
weight-bearing line is medial to the great toe, there is 
inward bowing of the tendo achillis, and there is pain on 
manipulation and use; and a noncompensable evaluation is 
warranted when the disorder is mild and symptoms are relieved 
with built-up shoes or arch supports.  Where, as here, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Although pes planus was noted in service in 1990, it was 
never cited as a cause of foot pain or disability and was 
never treated.  Since service, pes planus was noted on VA 
orthopedic examinations in December 1992 and in June 1994 
but, again, it was not cited as a cause of foot pain or 
disability and has not been treated with orthopedic shoes or 
even with arch supports; even if it were being so treated, 
that would be commensurate with the criteria for a zero 
percent disability rating.  Although the examiner used the 
term "moderate" in describing the condition, the reported 
findings do not show the extent of objective disability, such 
as shifting of the weight-bearing line medial to the great 
toe, inward bowing of the tendo achillis, or pain on 
manipulation and use.  Accordingly, a compensable rating is 
not warranted for pes planus.


ORDER

Entitlement to service connection for bilateral plantar 
warts, residuals of a left lower quadrant injury, a dental 
disorder, allergic rhinitis, a sinus disorder, and a lung 
disorder, is denied.

Entitlement to an increased (compensable) rating for pes 
planus is denied.


REMAND

With regard to the issues addressed in this section of the 
decision, except for his right shoulder impingement syndrome, 
the veteran relates his complaints to his service in the 
Persian Gulf.  Thus, it is appropriate, at this juncture, to 
review the statutory and regulatory provisions relevant to 
claims that arose after the Persian Gulf War.

The Persian Gulf War Veterans' Benefits Act, Public Law 
No.103-446 (1994), now 38 U.S.C.A. § 1117 (West Supp. 1999), 
provides that VA may pay compensation to a veteran of the 
Persian Gulf War who has a chronic disability resulting from 
one or more undiagnosed illnesses that became manifest to a 
degree of 10 percent or more while the veteran was serving on 
active duty in the Southwest Asia theater of operations or 
within a presumptive period to be prescribed by regulation.

The implementing regulation, 38 C.F.R. § 3.317 (1998), 
provides that VA will pay compensation to a Persian Gulf War 
veteran who exhibits, before December 31, 2001, objective 
indications of chronic disability that cannot, by history, 
physical examination, or laboratory tests, be attributed to 
any known clinical diagnosis.  Although the regulation 
suggests signs or symptoms that may be manifestations of 
undiagnosed illnesses, it is clear that medical evidence is 
needed to determine whether, in a given case, the signs or 
symptoms manifested are attributable to a known clinical 
diagnosis or to an undiagnosed illness.  VA adjudicators may 
not rely on their own unsubstantiated medical conclusions to 
make that determination.  Colvin v. Derwinski, 1 Vet.App. 171 
(1991).

The VA General Counsel recently determined that a well-
grounded claim for compensation under 38 U.S.C.A. § 1117(a) 
and 38 C.F.R. § 3.317 generally requires the submission of 
some evidence of:

(1) active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf war;

(2) the manifestation of one or more 
signs or symptoms on an undiagnosed 
illness;

(3) an objective indication of chronic 
disability during the relevant period of 
service or to a degree of disability of 
10 percent or more within the specified 
presumptive period; and

(4) a nexus between the chronic 
disability and the undiagnosed illness.

VAOPGCPREC 4-99 (May 3, 1999).  Because additional 
development is needed, as described below, to clarify whether 
one or more of the veteran's claimed disorders constitute 
diagnosable disabilities or undiagnosed illnesses, the Board 
will give the veteran the benefit of the doubt as to those 
conditions and will assume that, for purposes of this 
decision, the claims are well grounded.

Increased rating for a right shoulder disorder, including 
impingement
syndrome and bursitis, currently evaluated as 10 percent 
disabling

The veteran contends that the RO erred by failing to grant a 
rating of at least 30 percent for his service-connected right 
shoulder impingement syndrome.  He maintains that he was 
separated from service because of that disorder and, 
therefore, a greater rating should be assigned.

A March 1992 report of a Medical Evaluation Board noted that 
the veteran had a history of right shoulder pain, without 
trauma, since 1985.  The pain increased in spite of steroid 
injections, nonsteroidal anti-inflammatory medication, ice 
and heat therapy, exercise therapy, and light duty.  
Currently, he was unable to perform his military duties or 
participate in required physical training.  He reported pain 
in the anterior aspect of the right shoulder that radiated 
down the arm to the wrist.  On examination, there was full 
range of motion, with pain, with abduction of 45 through 145 
degrees and forward flexion of 60 to 100 degrees.  The 
anterior aspect of the right shoulder was tender to palpation 
and there was a positive apprehension sign.  There was no 
acromioclavicular tenderness, no edema, and no atrophy.  The 
assessment was impingement syndrome of the right shoulder.  
The veteran was deemed unable to perform his duties, his case 
was referred to a Physical Evaluation Board for disposition, 
and he was subsequently separated from service.

At a December 1992 VA orthopedic examination, the veteran 
reported bilateral shoulder pain without surgery or trauma.  
Musculature of the shoulders was well-developed and range of 
motion, bilaterally, was 0 to 175 degrees of forward 
elevation, 0 to 150 degrees of abduction, 80 degrees of 
internal rotation, and 60 degrees of external rotation, all 
without evidence of instability or crepitus.  X-rays of the 
shoulders did not reveal significant pathology.  Diagnoses 
included a normal bilateral shoulder examination.

Upon a review of the VA examination and service medical 
records, a September 1993 rating decision granted service 
connection for right shoulder impingement syndrome.  That is 
not a condition listed in 38 C.F.R. Part 4, the VA Schedule 
for Rating Disabilities.  When an unlisted condition is 
encountered, it may be rated under a closely related disorder 
in which the functions affected, the anatomical localization, 
and the symptomatology are closely related and analogous.  
38 C.F.R. § 4.20.  The decision as to which diagnostic code 
is applicable in a given case is for the RO and the Board.  
Bierman v. Brown, 6 Vet.App. 125 (1994); Butts v. Brown, 
5 Vet.App. 532 (1993) (en banc).  However, the rationale for 
selecting a specific diagnostic code must be fully explained.  
Lendenmann v. Principi, 3 Vet.App. 345 (1992).  In this case, 
a noncompensable rating was assigned by the RO pursuant to DC 
5099-5010 (traumatic arthritis substantiated by X-rays).

On a June 1994 VA orthopedic examination, there was minimal 
tenderness of the right acromioclavicular joint but there was 
a negative apprehension sign.  The range of motion was full 
in all planes but with subjective pain on "hyperextension" 
abduction.  No significant pathology was noted on X-rays.  
Impressions included a normal right shoulder with some pain 
on "hyperadduction" and no apparent significant disability.

In a December 1995 rating decision, the evaluation was 
increased to 10 percent and it was determined that the right 
shoulder disorder was more analogous to DC 5203 (impairment 
of the clavicle or scapula).

Limitation of motion has never been a manifestation of the 
veteran's right shoulder disorder.  However, it would seem 
that, if the disorder involves impingement of a nerve, 
consideration should be given to an evaluation under the 
provisions of DC 8610 (neuritis of the upper radicular group) 
or 8710 (neuralgia of the upper radicular group).  An 
electromyogram/nerve conduction study could be relevant to 
such consideration.  The veteran was afforded such studies, 
the results of which are more fully addressed below, every 
year for four years beginning in 1993.  The results of the 
1995 and 1996 studies were deemed to be minimally abnormal 
but the 1994 study was clearly abnormal and was worse than 
the study conducted in 1993.  The 1993 and 1994 studies 
included the veteran's right arm, which was a focus of some 
of the abnormal findings, while the studies conducted in 1995 
and 1996 did not include the right arm.  In the opinion of 
the Board, additional medical evidence is needed to determine 
whether the veteran's right shoulder impingement syndrome is 
manifested by a neurologic disorder of the right arm.

Increased (compensable) rating for a gastrointestinal 
disorder
manifested by diarrhea and a Blastocystis hominis infestation

The veteran contends that the RO erred by failing to grant 
service connection for a gastrointestinal disorder.  He 
maintains that he has diarrhea several times each day, that 
he has a parasitic infection, and that a 30 percent rating is 
warranted.

The veteran's service medical records included an August 1989 
record showing complaints of nausea, gastrointestinal upset, 
and headaches.  He reported that the symptoms began late in 
the day, resolved by the next morning, and did not occur on 
weekends.  The assessment was stress reaction related to his 
job.  On a September 1990 record, he complained of nausea, 
vomiting, and diarrhea.  Bowel sounds were positive and 
slightly increased, rebound was negative, and he vomited 
while in the dispensary.  The assessment was food 
intoxication versus viral gastroenteritis.

On a May 1991 record, the veteran was seen to follow up a 
diagnosis of infectious diarrhea.  He complained of nausea, 
vomiting, abdominal pain, and headaches.  On examination, 
bowel sounds were hyperactive and the right upper quadrant 
was tender.  On a record dated a few days later, he 
complained of pain in the left upper quadrant, headache, 
nausea, and occasional diarrhea, but no vomiting.  On a 
record dated later that month, he gave a one-day history of 
nausea and headaches but there was no sinus tenderness, the 
abdomen was not tender, bowel sounds were active, and the 
assessment was early gastritis and tension headaches.  Over-
the-counter medication was issued and he was ordered to 
follow up if symptoms persisted.

At a December 1992 VA examination of the veteran's abdomen, 
there was no tenderness, guarding, or organomegaly, and an 
upper gastrointestinal series was normal.  Diagnoses included 
a history of diarrhea with an upper gastrointestinal series 
that showed no evidence of disease.  Parasitology reported 
that no ova or parasites were seen in the veteran's feces but 
that numerous cysts, identified as Blastocystis hominis, were 
seen by trichrome stain.

In May 1993, parasitology reported that no ova or parasites 
were seen in the veteran's feces by direct or concentrate 
examination or by trichrome stain.  At a June 1993 VA 
examination, the veteran reported that he had developed 
vomiting and diarrhea in April 1991 while in the Persian Gulf 
and continued to have at least one runny stool per day.  
Diagnoses included gastroenteritis with diarrhea.  In July 
1993, parasitology reported that no ova or parasites were 
seen by direct or concentrate examination.  A July 1993 VA 
outpatient treatment record noted that the diarrhea was 
resolved.  However, on a September 1993 VA outpatient 
treatment record, the veteran complained of intermittent 
diarrhea, cramping, and gas, but refused a sigmoidoscopic 
examination.

In August 1994, parasitology reported that no ova or 
parasites were seen in the veteran's feces by direct or 
concentrate examination and that Blastocystis hominis was 
seen by trichrome stain only.  On a November 1994 VA 
outpatient treatment record from the infectious diseases 
clinic, the veteran reported occasional diarrhea, with the 
most recent episode 10 days earlier.  The August 1994 
parasitology report was noted.  On examination, the abdomen 
was soft and nontender, bowel sounds were active, and there 
was no organomegaly.  The examiner found no evidence of an 
active infectious process.

An August 1996 parasitology report noted numerous 
Blastocystis hominis, as did a February 1997 report.

A December 1995 rating decision granted service connection 
for diarrhea and assigned a noncompensable evaluation 
pursuant to Diagnostic Code 8873-7319.  The 8800 series of 
diagnostic codes is used for undiagnosed illnesses incurred 
in the Persian Gulf War.  See M21-1, Part VI, paragraph 7.22.  
However, it is not entirely clear that the veteran's diarrhea 
is a manifestation of an undiagnosed illness.  First, there 
is no medical evidence that it is.  Second, the 
symptomatology preceded his service in the Persian Gulf.  
Third, he apparently has a parasite infestation, the 
significance of which has not been explained.  In addition, 
the rating decision referred to history provided by the 
veteran but did not identify objective indications of chronic 
disability, as required by 38 C.F.R. § 3.317.  Additional 
medical evidence is needed, and a period of hospitalization 
for testing and observation may provide it.

Increased rating for chronic fatigue syndrome, currently
evaluated as 40 percent disabling

The veteran contends that the RO erred by failing to grant a 
rating greater than 40 percent for chronic fatigue syndrome.  
He maintains that constant pain and fatigue have caused him 
to reduce his activities by 50 percent, that he loses two or 
three days of work each month due to symptoms he attributes 
to chronic fatigue syndrome, and that a 100 percent 
evaluation is warranted.

At a June 1993 VA examination, the veteran reported onset of 
fatigue in June 1991.  On a February 1994 record from the VA 
neurologic clinic, there was subjective bilateral pain and 
weakness of the lower extremities, and the veteran was seen 
as somewhat depressed.  There was no muscle tenderness, and 
examination of cranial nerves, coordination, and the motor 
nervous system was negative.  The impression was chronic 
fatigue "syndrome" (quotation marks in the original).

On a June 1994 VA examination, there was migratory arthralgia 
and the veteran said he was constantly tired.  However, there 
were no enlarged lymph nodes and no pharyngitis or fever.  
There was a history of myalgia but no objective evidence of 
generalized muscle weakness.  There were headaches but they 
did not appear to be generalized or severe.  The examiner 
said that he saw no specific neuropsychologic symptoms.  He 
concluded that the veteran did not meet the diagnostic 
criteria for chronic fatigue syndrome listed in the Annals of 
Internal Medicine.

A September 1995 letter from a VA neurologist reviewed some 
of the veteran's complaints and some of the findings and 
concluded that the veteran had chronic fatigue syndrome.  The 
VA neurologist reiterated his conclusion in an October 
letter.  In neither of the letters did the doctor identify 
the criteria relied upon to reach that conclusion, nor did he 
clearly relate any of the veteran's specific signs or 
symptoms to chronic fatigue syndrome.

The veteran was referred to the Department of Neurology at 
the University of North Carolina.  Their November 1996 letter 
reviewed many of his complaints and many of the VA findings 
but did not shed any light on the nature or etiology of his 
condition.  However, it suggested that further studies would 
be undertaken.

With regard to time lost from work, records submitted by the 
veteran show that, between January and September 1994, he 
took several days of sick leave for doctors' appointments but 
only two days due to illness, and there is no information 
regarding the nature of the illness that prompted the sick 
leave.

A December 1995 rating decision reviewed the veteran's 
complaints, appeared to attribute many of them to chronic 
fatigue syndrome, and granted service connection for that 
disorder.  However, at that point, the evidence pointing to 
chronic fatigue syndrome was conflicting, and the conflict 
continued.  In a June 1996 record from the VA rheumatology 
clinic, the assessment was chronic fatigue syndrome versus 
fibromyalgia versus polymyositis; in an October 1996 VA 
record, the assessment was chronic fatigue syndrome; in a 
February 1997 VA record, the assessment was chronic fatigue 
syndrome versus myopathy.

The diagnostic criteria for chronic fatigue syndrome are set 
forth at 38 C.F.R. § 4.88a, as follows:  (1) debilitating 
fatigue severe enough to reduce daily activity to less than 
50 percent of the usual level for at least six months; and 
(2) the exclusion, by history, physical examination, and 
laboratory tests, of all other clinical conditions that may 
produce similar symptoms; and (3) six or more of the 
following:

(a) acute onset of the disorder, 
(b) low grade fever, 
(c) nonexudative pharyngitis, 
(d) palpable or tender cervical or axillary lymph nodes, 
(e) generalized muscle aches or weakness, 
(f) fatigue lasting 24 hours or longer after exercise, 
(g) headaches of a type, severity, or pattern that is 
different from headaches in the premorbid state, 
(h) migratory joint pains, 
(i) neuropsychologic symptoms, 
(j) sleep disturbance.

Since the basis for evaluating chronic fatigue syndrome is 
the extent of incapacity, evidence of the veteran's 
incapacity, such as sick leave records from his employer, is 
needed.  Also, evidence should be obtained from the 
University of North Carolina regarding any studies conducted 
there.  Finally, since VA adjudicators are precluded from 
relying on their own unsubstantiated medical conclusions, 
Colvin, supra, and since there appears to be conflict among 
examiners as to whether the veteran has chronic fatigue 
syndrome, medical evidence is needed to clearly determine 
whether he has the disorder and, if so, the manifestations 
thereof.  The medical evidence is critical because the 
veteran has claimed as separate disorders some of the 
symptoms attributed by the RO to chronic fatigue syndrome.

Service connection for a liver disorder manifested by 
elevated
levels of SGOT and SGPT and extended PTT
and
Service connection for axonopathy, fibromyalgia, or other
neuromuscular disorder manifested by abnormal 
electromyographic/nerve conduction studies, a positive 
ischemic lactate test, and elevated levels of
serum ammonia, SGOT, SGPT, and CK

The veteran contends that the RO erred by failing to grant 
service connection for a liver disorder.  He maintains that 
liver enzymes are elevated and PTT is extended.  He also 
contends that the RO erred by failing to grant service 
connection for a nerve or muscle disorder.  He maintains 
that, since his return from the Persian Gulf, he has had 
abnormal electromyograms, a positive ischemic lactate test, 
elevated levels of enzymes and serum ammonia, a tingling 
sensation in his arms and legs, and pain and weakness of 
peripheral muscles.  He asserts that, if these signs and 
symptoms are not the result of a separate disorder but are 
manifestations of chronic fatigue syndrome, the evaluation 
assigned that disorder should be increased.

The veteran's service medical records included a June 1981 
record indicating that a 1979 tuberculin skin test was 
negative while a current test was positive.  A record dated 
the next day, however, noted that there was a rash in the 
area of the current test but no wheal.  That examiner felt 
that the skin test was not positive and the record noted that 
the medical officer agreed.  A record dated a few days later 
reported that the veteran was having a reaction to the skin 
test and that an itching rash was spreading over his entire 
upper body.  In spite of the foregoing, he was started on 
isoniazid (INH) therapy for tuberculosis or exposure thereto.

October 1983 tests showed an alkaline phosphatase level of 
151 and a SGOT level of 74.9.  The assessment was elevated 
levels of alkaline phosphatase and SGOT and rule out INH 
toxicity.  In November 1983, the veteran complained of 
diarrhea and an upset stomach but no nausea or vomiting.  The 
examiner saw no problem with the INH therapy, opined that the 
laboratory reports were erroneous, and continued the therapy.  
A May 1984 record showed that INH therapy was discontinued in 
November 1983 after 111/2 months; currently, alkaline 
phosphatase was 120 and SGOT was 35.

At a September 1992 VA Persian Gulf War examination, the 
veteran's abdomen was soft and nontender, there were no 
hepatosplenomegaly, masses, or bruits, and bowel sounds were 
active.  Muscle strength was 5/5 throughout.

At a June 1993 VA examination, he complained of numbness of 
the left upper and lower extremities, and reflexes did not 
react.  On a July 1993 VA record, he reported tingling of the 
right distal medial thigh, that began while walking the day 
before, and right leg ache and numbness.  The symptoms 
worsened with weight bearing, to the point that he was unable 
to walk, and were relieved with a heating pad.  He reported 
similar pains throughout his body during the preceding year.  
Reflexes were absent but sensory and motor examinations were 
normal and there was full range of motion of the lower 
extremities without tenderness, erythema, or edema.  The 
impression was myalgias.

August 1992 VA laboratory tests showed SGOT at 60 units per 
liter (the reference range is 5-50) and SGPT at 86 (reference 
range 5-50).  In September, SGOT was 36 and SGPT was 69.  In 
November, SGOT was 51 and SGPT was 107.  In December, SGOT 
was 24 (reference range 12-45) and SGPT was 30 (reference 
range 7-40).  In March 1993, SGOT was 51 (reference range 5-
50) and SGPT was 71 (reference range 5-50).  April tests 
showed PTT of 41.2 seconds (reference range 21.5-29.2 
seconds) and PTT control was 33 seconds.  June tests showed 
SGOT at 45 and SGPT at 64 while tests on three occasions in 
July showed SGOT at 53, 56, and 59, and SGPT at 72, 79, and 
85.  August tests showed SGOT at 55 and SGPT at 72, and 
December tests showed SGOT at 52 and SGPT at 67.  In April 
1994, PTT was 35 seconds (reference range 21.5-29.2 seconds) 
and PTT control was 28.7 seconds; SGOT and SGPT were both 50.  
In early June 1994, SGOT was 35 (reference range 12-45) and 
SGPT was 42 (reference range 7-40).  Later that month, SGOT 
was 44 (reference range 5-50) and SGPT was 45 (reference 
range 5-50).  In July, SGOT was 48 and SGPT was 56.  In June 
1996, SGOT was 34 and SGPT was 50.  In February 1997, SGOT 
was 39 and SGPT was 52.  Although SGOT and SGPT are thought 
of as liver enzymes, they are also found in skeletal muscle 
and elevations of these enzymes may indicate muscle damage.

An August 1992 VA hepatitis B, C, and E screen was entirely 
negative.  However, an April 1994 hepatitis B screen was 
positive for hepatitis B surface antibodies, as was a June 
1994 screen, and the June screen showed hepatitis B immunity.

A September 1992 VA urinalysis showed 3 red blood cells under 
the high power field, one in November showed 4 red blood 
cells, one later that month showed 1, one in December showed 
3 to 4, and another later that month showed 5.  A March 1993 
urinalysis showed 3 red blood cells, one in June showed 0 to 
2, but one in December was negative for hematuria.  A June 
1994 urinalysis showed 0 to 1 red blood cell while one in 
August 1994 was negative for hematuria.  A June 1996 
urinalysis showed 1 red blood cell.  VA urinalyses did not 
assess for myoglobin but myoglobinuria results from muscle 
damage, and is oftentimes accompanied by microhematuria.

CK, sometimes referred to as creatine phosphokinase (CPK), 
is, when elevated, a good indicator of muscle damage.  The 
reference range is 0 to 160 units and, in March 1993 VA 
laboratory tests, the veteran's CK was 653.  In April tests, 
CK was 837.  It was 835 in July while CK-MB was 11.2 
(reference range 0 to 9).  Although the proportion of the CK-
MB dimer to the CK-MM dimer is greater in heart muscle than 
in skeletal muscle, increased levels of CK-MB have been noted 
in chronic myopathy and other skeletal muscle disorders.  See 
generally, Lawrence J. Kagen, MD, Myopathies, in CURRENT 
DIAGNOSIS 9 (9th ed.) at 971 (Rex B. Conn, MD, et al., 1997).  
Laboratory tests later in July showed CK at 1101 while it was 
757 in August and 1047 in December.  It was 1182 in January 
1994, 1657 in April, 1040 in June, 799 in August, and 609 in 
November.  CK was 466 in March 1995, 613 in October, and 611 
in December.  CK was 472 in February 1997 and 650 in March.  
In a January 1994 record from the Hillsborough Family Medical 
Center, it was noted that benzene can elevate CK but also 
usually elevates lactate dehydrogenase (LDH).  VA blood 
analyses did not assess for LDH.

The veteran complained of muscle pain, headaches, and 
progressive fatigability at an April 1993 VA 
electromyogram/nerve conduction study.  The study was normal, 
with no electrophysiologic evidence of myopathy.  However, an 
April 1994 study showed changes from the 1993 study and the 
changes suggested a neuropathy rather than a myopathy.  The 
conclusion was that the abnormalities were consistent with a 
mild, chronic, motor axonopathy.  A May 1995 
electromyogram/nerve conduction study was minimally abnormal 
and suggestive of neither myopathy nor neuropathy.  An August 
1996 electromyogram/nerve conduction study was also abnormal 
due to remodeling of motor unit potentials on the 
electromyogram; however, the changes noted were said to be 
the same as noted in previous studies, were not thought to 
represent an active process, and suggested neither myopathy 
nor neuropathy.

In October 1993, the veteran underwent a right quadriceps 
muscle biopsy, and the pathology report was negative for 
muscle fiber degeneration or regeneration, fibrosis, or 
inflammation.  The conclusion was that the tissue was from 
normal skeletal muscle.

In June 1994, the veteran underwent ischemic lactate and 
ammonia testing.  Laboratory reports show serum lactic acid 
and ammonia concentrations at specific time intervals.  
However, there is no report of the test itself or 
interpretation of the results.  Without more, the laboratory 
reports are meaningless for our purposes.

Medical evidence is needed to assess the significance of the 
hepatitis screen, to assess the significance of elevated 
levels of SGOT and SGPT, to test for myoglobin and determine 
whether microhematuria is adjunct to myoglobinuria or 
unrelated thereto, to test for LDH and assess the 
significance of elevated levels of CK, to reevaluate 
electromyogram/nerve conduction studies previously conducted 
and to conduct additional studies if needed, and to explain 
the nature and significance of the ischemic lactate/ammonia 
testing previously conducted and conduct additional testing 
as required.  Needless to say, analyses of blood, serum, and 
urine must be conducted prior to any traumatic muscle testing 
such as electromyogram/nerve conduction studies or ischemic 
lactate testing.

Service connection for a skeletal disorder manifested by
joint pain, or arthralgia, and bone pain

The veteran contends that the RO erred by failing to grant 
service connection for bone and joint pain, or arthralgia.  
He maintains that his bones and joints have ached since his 
return from the Persian Gulf and that, if the pain is not the 
result of a separate disorder but is a manifestation of 
chronic fatigue syndrome, the evaluation assigned that 
disorder should be increased.

March 1993 VA X-rays of the veteran's hips showed no evidence 
of rheumatoid arthritis.  At a June 1993 VA examination, he 
reported bone and joint pain that began in May 1992 but, on 
examination, there was no musculoskeletal tenderness and no 
limitation of motion of any joint.

Here, bone and joint pain is claimed as a separate disorder 
but, in view of the evidence of myopathy or neuropathy, it is 
difficult to distinguish pain attributable to a nerve 
disorder from that attributable to a muscle disorder and/or 
from that attributable to a skeletal disorder.  Additional 
medical evidence is needed to determine whether the veteran 
has a separate skeletal disorder or whether his complaints of 
bone and joint pain actually relate to a nerve or muscle 
disorder.

Service connection for a neuropsychologic disorder
manifested by memory loss and depression

The veteran contends that the RO erred by failing to grant 
service connection for a neuropsychologic disorder.  He 
maintains that VA psychological testing showed memory loss, 
depression, and intellectual deficit, and asserts that this 
disorder became manifest after his return from the Persian 
Gulf.

At a January 1993 VA psychiatric examination, the veteran 
reported a number of somatic complaints, including headaches, 
but was alert and oriented, and insight, judgment, and verbal 
productivity appeared adequate.  Headaches of undetermined 
etiology were diagnosed but a specific psychiatric disorder 
was not.

At a May 1993 VA psychiatric evaluation, the examiner 
reported that fatigue and joint pain bothered the veteran 
more than anything else and concluded that there was no 
evidence of psychopathology and no diagnosis of anxiety, 
depression, panic, or somatization.  The Axis I diagnosis was 
phase-of-life problem.  It was noted that a medical workup 
was ongoing and, if that was inconclusive, a more detailed 
psychiatric evaluation might be appropriate.

There was no reference to depression or memory loss in a May 
1994 VA fee-basis psychologic evaluation.  There the Axis I 
diagnoses were phase-of-life problem and "rule out" 
delusional (paranoid) disorder; the Axis II diagnosis was 
"rule out" paranoid traits.  On a June 1994 VA psychiatric 
examination, verbal productivity, orientation, memory, 
insight, and judgment were deemed adequate.  After review of 
the earlier psychological evaluation, the diagnosis was 
phase-of-life problem.

On a May 1995 VA psychological evaluation, the veteran denied 
depression but testing suggested significant depression.  It 
also suggested that his current level of cognitive 
functioning was reduced relative to his vocational history.  
There was no deficit in concentration but memory impairment 
was moderate to severe.  The examiner suggested a 
relationship between depression and memory decline and 
suggested repeat testing after a course of treatment for 
depression.  The examiner concluded that clinical findings 
indicated that the veteran's adjustment to civilian life was 
complicated by unresolved medical problems.

In June 1995, the veteran was referred to the VA mental 
hygiene clinic to evaluate depression.  After examination, 
the Axis I diagnosis was chronic pain; numerous signs and 
symptoms were noted on Axis III.  The examiner specifically 
reported that the veteran did not (emphasis in original) meet 
the criteria for depression.

Here, the evidence of the existence of a neuropsychologic 
disorder is conflicting.  Further, it is unclear whether any 
such disorder is separate and distinct or is a manifestation 
of another condition.  Medical evidence is needed to assess 
the veteran's mental status and its relation, if any, to 
service.

Service connection for headaches

The veteran contends that the RO erred by failing to grant 
service connection for headaches.  He maintains that he had 
headaches in service, that he has them currently, and that, 
if they are part of the clinical picture of chronic fatigue 
syndrome, the evaluation assigned that disorder should be 
increased.

The veteran's service medical records include one dated in 
August 1989, when he complained of band-like headaches by the 
end of the day that resolved overnight, were relieved by 
physical activity, and did not occur on weekends.  The 
assessment was a reaction to job-related stress.  On a May 
1991 record, he was seen for follow-up for infectious 
diarrhea, and complained of headaches.  On a record dated 
later that month, he complained of nausea and headaches that 
began after eating fish the day before.  The assessment was 
early gastritis and tension headaches.

On an August 1992 VA outpatient treatment record, the veteran 
complained of frontal headaches since March 1991 that were 
worse with heat and fatigue.  Several tests were ordered and 
a diagnosis was not then made.

At the September 1992 VA examination conducted for the 
Persian Gulf Registry Clinic, the veteran gave a history of 
frontal headaches that began while he was stationed in the 
Persian Gulf.  There were no nausea, vomiting, visual 
changes, or photophobia.  At first, they occurred daily but 
currently about three times per week and were worse with 
exertion.

At a December 1992 VA psychiatric examination, the veteran 
reported headaches that began while he was in the Persian 
Gulf and became worse in recent months.  Diagnoses included 
headaches of undetermined etiology.

On a January 1993 VA outpatient treatment record, the veteran 
complained of frontal headaches radiating to the left side of 
his head and down the left side of his body to his calf.  
There was photophobia and nausea but no vomiting, facial 
numbness, or motor weakness and he continued to work in spite 
of the symptoms.  The assessment was migraine headaches.

At an April 1993 VA eye examination, the veteran gave a 
history of sinusitis and complained of throbbing headaches 
associated with nausea, photophobia, and seeing "spots."  
There was no ocular pathology, and the examiner attributed 
the headaches to probable migraine.

On a July 1993 VA outpatient treatment record, the veteran 
reported throbbing headaches that caused him to miss 11/2 days 
work.  There was photophobia but no nausea or vomiting.  The 
impression was common migraines with depression and increased 
irritability.  The examiner opined that they were not related 
to the veteran's service in the Persian Gulf.

The evidence regarding headaches is conflicting.  In 
September 1992, they were not associated with nausea and 
photophobia; in April 1993, they were associated with nausea 
and photophobia; in July 1993, they were associated with 
photophobia but not with nausea.  Medical evidence is needed 
to determine whether the veteran has a headache disorder and, 
if so, whether it is related to service and, if it is related 
to service, whether it is a separate disorder or a 
manifestation of another disorder.  A period of 
hospitalization may be helpful in assessing the nature and 
extent of the veteran's headache complaints.

Service connection for dizziness
and
service connection for a lump on the neck and one on the left 
shoulder

The veteran contends that the RO erred by failing to grant 
service connection for dizziness and for a lump on the neck 
and one on the left shoulder.  He maintains that he felt 
dizzy and noted the lumps while stationed in the Persian 
Gulf.  He believes the lumps to have been enlarged lymph 
nodes and attributes them, and the dizziness, to smoke from 
oil field fires.

The veteran's service medical records include one from 
October 1991 when he complained of a lump on the left 
shoulder and a swelling on the left side of the neck.  On 
examination, the neck was supple, with full range of motion, 
and no adenopathy.  The left shoulder was not tender and 
there were no palpable masses.  The diagnostic assessment was 
of a normal examination.

The September 1992 VA Persian Gulf War examination found no 
enlarged lymph nodes in the neck.  On a December 1992 VA 
orthopedic examination, the veteran pointed out, and the 
examiner found, a 2 x 1 cm nontender, palpable lymph node in 
the left sternocleidomastoid region.

Service connection for dizziness and for lumps on the neck 
and left shoulder was denied by a September 1993 rating 
decision, and the veteran filed a January 1994 Notice of 
Disagreement therewith.  However, these issues have not been 
addressed by a Statement of the Case and they must be 
remanded for that purpose.  Thereafter, the veteran should be 
advised that he has 60 days to perfect an appeal as to these 
issues.

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should obtain from the veteran the 
names and addresses of all health care 
providers from whom he has received treatment 
since separation from service.  In particular, 
the RO should determine whether the veteran 
has undergone testing or evaluation at the 
University of North Carolina since November 
1996.  Thereafter, the RO should obtain 
legible copies of all pertinent records that 
have not already been obtained, including 
reports regarding 1994 VA ischemic 
lactate/ammonia testing.

2.  The RO should obtain from the veteran 
evidence, including work and leave records, 
relevant to the issue of his incapacity.

3.  Upon completion of the development in 
paragraph 1, above, a VA rheumatologist should 
be assigned to:  review this decision and the 
veteran's claims folder; determine the need 
for a period of hospitalization for 
observation and testing with particular 
reference to complaints of diarrhea and 
headaches; order blood, serum, and urine 
tests, including tests for LDH and myoglobin, 
and any other laboratory tests warranted by 
the circumstances; ensure that laboratory 
tests are conducted before traumatic 
neuromuscular testing such as 
electromyogram/nerve conduction studies; 
coordinate the testing and evaluation required 
herein by other VA clinics; and conduct the 
examination required by paragraph 7, below.

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current nature and extent of all mental 
disability.  The examiner should review this 
decision and the veteran's claims folder prior 
to the examination.  All indicated tests 
should be conducted.  If the veteran has a 
psychiatric disorder, the examiner should 
comment on its relation, if any, to his 
military service, render a diagnosis, if 
possible, and, in any event, identify the 
manifestations thereof.  The factors upon 
which the medical opinion is based must be set 
forth in the report.

5.  The veteran should be afforded a VA 
gastroenterologic examination to determine the 
current nature and extent of any 
gastrointestinal disability.  The examiner 
should review this decision and the veteran's 
claims folder prior to the examination.  All 
indicated tests should be conducted.  If the 
veteran has a gastrointestinal disorder, the 
examiner should render a diagnosis, if 
possible, and should, in any event, identify 
the manifestations thereof.  If SGOT and SGPT 
are elevated, or if the veteran has a 
parasitic infestation, the examiner should 
comment on the significance of those findings.  
The factors upon which the medical opinion is 
based must be set forth in the report.

6.  The veteran should be afforded a VA 
neurologic examination to determine the nature 
and extent of all neuromuscular disability.  
The examiner should review this decision and 
the veteran's claims folder, including all 
previous traumatic muscle studies.  All 
indicated tests should be conducted including, 
if warranted, additional electrophysiologic 
studies and muscle stress tests.  The examiner 
should determine whether the veteran's right 
shoulder impingement syndrome is manifested by 
a neurologic disorder of the right arm.  In 
addition, the examiner should determine 
whether the veteran has a generalized 
neuromuscular disorder.  If the veteran has a 
generalized neuromuscular disorder, the 
examiner should render a diagnosis, if 
possible, and should, in any event, identify 
the manifestations thereof.  The factors upon 
which the medical opinion is based must be set 
forth in the report.

7.  After completion of the foregoing 
development, the veteran should be afforded an 
examination by the rheumatologist who 
coordinated it.  The examiner should determine 
whether the veteran has chronic fatigue 
syndrome.  If he has it, the examiner should 
identify the applicable criteria from 
38 C.F.R. § 4.88a and should also identify any 
other manifestations of the disorder.  The 
examiner should comment on the significance of 
any abnormal laboratory findings, determine 
whether they are manifestations of chronic 
disability and, if so, the the diagnosis or 
precise nature thereof.  The examiner should 
determine whether the veteran has a skeletal 
disorder or whether his complaints of bone or 
joint pain actually relate to a nerve or 
muscle disorder.  Bearing in mind that the 
veteran complained of headaches before his 
service in the Persian Gulf, the examiner 
should determine whether the veteran has a 
headache disorder or whether his headaches are 
a manifestation of another disorder.  Finally, 
the examiner should determine whether the 
veteran has objective indications of chronic 
disability that cannot, by history, physical 
examination, or laboratory tests, be 
attributed to any known clinical diagnosis 
and, if so, those objective indications should 
be identified.  The factors upon which the 
medical opinion is based must be set forth in 
the report.

8.  When the above development has been 
completed, and all evidence obtained has been 
associated with the file, the claim should be 
reviewed by the RO.  If the decision remains 
adverse to the veteran in any way, he and his 
representative should be furnished with a 
Supplemental Statement of the Case which must 
include the issues of service connection, or 
compensation for, dizziness and lumps on the 
neck and left shoulder.  They should then be 
afforded a reasonable opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals, or by the United States Court of 
Appeals for Veterans Claims, for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA ADJUDICATION PROCEDURE MANUAL 
M21-1, Part IV, directs the RO to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals





8.  Entitlement to an increased rating for a right shoulder 
disorder, including impingement syndrome and bursitis, 
currently evaluated as 10 percent disabling.

9.  Entitlement to an increased (compensable) rating for an 
undiagnosed gastrointestinal disorder manifested by diarrhea 
and a Blastocystis hominis infestation.

10.  Entitlement to an increased rating for chronic fatigue 
syndrome currently evaluated as 40 percent disabling.

11.  Entitlement to service connection for a liver disorder, 
or to compensation for an undiagnosed liver disorder, 
manifested by elevated levels of serum glutamic oxaloacetic 
transaminase (SGOT), serum glutamic pyruvic transaminase 
(SGPT), and extended partial thromboplastin time (PTT).

12.  Entitlement to service connection for a neuromuscular 
disorder, or to compensation for an undiagnosed neuromuscular 
disorder, manifested by abnormal electromyogram/nerve 
conduction studies, a positive ischemic lactate/ammonia test, 
and elevated levels of SGOT, SGPT, and creatine kinase (CK).

13.  Entitlement to service connection for a skeletal 
disorder, or to compensation for an undiagnosed skeletal 
disorder, manifested by joint pain, or arthralgia, and bone 
pain.

14.  Entitlement to service connection for a neuropsychologic 
disorder, or to compensation for an undiagnosed 
neuropsychologic disorder, manifested by memory loss and 
depression.

15.  Entitlement to service connection for headaches or to 
compensation for an undiagnosed disorder manifested by 
headaches.

16.  Entitlement to service connection for dizziness or to 
compensation for an undiagnosed disorder manifested by 
dizziness.

17.  Entitlement to service connection for a lump on the neck 
and one on the left shoulder or to compensation for an 
undiagnosed disorder manifested by a lump on the neck and one 
on the left shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel


INTRODUCTION

The veteran had active duty for training from May to October 
1974, followed by service in a reserve component, and active 
service from May 1980 to July 1992.  Shortly after his return 
from service in Southwest Asia, he was found by a Physical 
Evaluation Board to be physically unfit for further service 
due to impingement syndrome of the right shoulder, a 
condition that had plagued him for several years.  In May 
1992, he filed a claim for service connection for several 
disorders beginning with a positive tuberculosis test in 
1981.

This appeal arises from September and December 1993 rating 
decisions by the Louisville, Kentucky, Regional Office (RO), 
that granted service connection for a right shoulder 
disorder, and assigned a noncompensable evaluation, and 
denied service connection for a number of other complaints.  
It also arises from a December 1995 rating decision by the 
Nashville, Tennessee, RO that increased the evaluation for 
the right shoulder disorder to 10 percent, granted service 
connection for pes planus and diarrhea and assigned each of 
those disorders a noncompensable evaluation, granted service 
connection for chronic fatigue syndrome and assigned a 10 
percent evaluation, and denied service connection for several 
other complaints.  Finally, the appeal also arises from a 
March 1997 rating decision of the Cleveland, Ohio, RO that 
increased the evaluation for chronic fatigue syndrome to 40 
percent and denied service connection for a number of other 
complaints.  The number of regional offices involved in this 
matter is not a result of changes in the veteran's address as 
he has lived in North Carolina since separation from service; 
rather, it is a result of changes in VA procedures for 
dealing with claims that arose after the Persian Gulf War.

The Board of Veterans' Appeals (Board) notes that several 
issues, or complaints, that were considered by the various RO 
are not in proper appellate status, for lack of either a 
timely Notice of Disagreement or a timely Substantive Appeal, 
and, thus, are not before the Board.  Those issues include 
service connection for a "stress reaction," hearing loss, 
tinnitus, a vision disorder, a bilateral knee disorder, skin 
disorders, epistaxis, posttraumatic stress disorder, 
hematuria, anxiety, side effects of medications, "night 
sweats," and allergies and sensitivities to odors or 
chemicals.  In addition, the veteran has repeatedly referred 
to having been exposed to asbestos and chemicals, including 
chemicals present in smoke from burning oil, and has sought 
service connection for such exposure.  Exposure to asbestos 
and chemicals is not a disability any more than is exposure 
to gunfire by veterans who engaged in combat with the enemy.  
Thus, such exposure is not an issue on appeal.

The Board notes that, in a document filed in July 1997, the 
veteran sought service connection for a muscle disorder.  
However, he previously complained of muscle pain, service 
connection for muscle aches and fibromyalgia was denied in a 
December 1995 rating decision, he disagreed with that 
decision in an August 1996 Notice of Disagreement, and that 
issue is now before the Board.  Thus, the veteran's July 1997 
document does not raise a new issue for adjudication and it 
is not referred to the RO for consideration.

Finally, several issues are addressed in the remand section 
of this decision including increased ratings for a right 
shoulder disorder, a gastrointestinal disorder, and chronic 
fatigue syndrome, and service connection, or compensation, 
for a liver disorder, a neuromuscular disorder, a skeletal 
disorder, a neuropsychologic disorder, headaches, dizziness, 
and lumps on the neck and left shoulder.
CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO erred by failing to grant a 
compensable rating for pes planus and by failing to grant 
service connection for plantar warts, residuals of a left 
lower quadrant injury, a dental disorder, allergic rhinitis, 
and a sinus disorder.  He also contends that the RO erred by 
failing to grant service connection for a lung disorder or 
compensation for an undiagnosed lung disorder.

He maintains that pes planus warrants a 10 percent 
evaluation.  He further maintains that plantar warts, 
residuals of a left lower quadrant injury, a dental disorder, 
rhinitis, and a sinus disorder, were incurred in service.  
Finally, he maintains that he had chest pain in service and 
currently has a lung disorder, manifested by abnormal 
pulmonary function studies and shortness of breath, resulting 
from exposure to smoke from oil field fires in the Persian 
Gulf.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the claims for service 
connection for bilateral plantar warts, residuals of a left 
lower quadrant injury, a dental disorder, allergic rhinitis, 
a sinus disorder, and a lung disorder, are not well grounded 
and must be denied and that the preponderance of the evidence 
is against an increased (compensable) rating for pes planus.


FINDINGS OF FACT

1.The claims for service connection for bilateral plantar 
warts, residuals of a left lower quadrant injury, a dental 
disorder, allergic rhinitis, a sinus disorder, and a lung 
disorder, are not plausible as they are not accompanied by 
adequate supporting medical evidence.
2.  With regard to the claim for an increased (compensable) 
rating for pes planus, all available relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained by the RO.

3.  Clinical findings, with regard to the veteran's pes 
planus, show a moderate deformity with no significant callus 
formation.


CONCLUSIONS OF LAW

1.  The claims for service connection for bilateral plantar 
warts, residuals of a left lower quadrant injury, a dental 
disorder, allergic rhinitis, a sinus disorder, and a lung 
disorder, are not well grounded.  38 U.S.C.A. §  5107(a) 
(West 1991).

2.  An increased (compensable) rating for pes planus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4 to include §§ 4.7, 4.10, 4.40, 4.45, and Diagnostic 
Code (DC) 5276 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's service medical records included one from May 
1981 where he gave a four-week history of chest pain 
particularly noticeable when lying down or moving his left 
arm.  The assessment was costochondritis.

A September 1983 service medical record noted that the 
veteran appeared for a refill of isoniazid (INH) which was 
prescribed after a possibly positive skin test for 
tuberculosis.  The record further noted that records 
indicated that, with regard to the skin test, the veteran had 
an allergic reaction with a wheal but no induration.  The 
impression was that the veteran probably had an allergic 
reaction to the skin test and that it was questionable 
whether the test was positive but, since he had nearly 
completed the INH therapy, it would be continued.
In a service medical record from January 1986, the veteran 
reported a seat belt injury to the left lower quadrant 
sustained in a motor vehicle accident.  He had no pain at the 
time of the examination and the assessment was a contusion of 
the left external oblique muscle.

In a March 1986 service medical record, the veteran gave a 
two-week history of frontal headaches and left chest pain and 
complained of night sweats, a dry throat, and a cough.  On 
examination, his throat was erythematous and the assessment 
was pharyngitis.

In an April 1988 service medical record, the veteran 
complained of chest pain after lifting.  The assessment was 
chest wall strain.

Service medical records also included one from December 1989 
that referred to the Asbestos Medical Surveillance Program.  
The veteran denied exposure to asbestos currently or during 
his service career.  On a May 1990 record, he said he was 
unsure whether he had been exposed to asbestos in service.  A 
record from November 1990 noted that a June 1981 tuberculin 
skin test converted to positive but that August 1989 X rays 
were normal.  The veteran denied fatigue, anorexia, weight 
loss, cough progressing in frequency or productivity, low 
grade fever, chills, night sweats, hemoptysis, chest pain, 
and dyspnea.  In an October 1991 record made because of prior 
INH therapy, he denied persistent cough, coughing up blood, 
unexplained fever, feeling rundown, night sweats, unexplained 
weight loss, and chest symptoms during the preceding year.

In a record from November 1990, the veteran complained of an 
occasional burning sensation in the soles of the feet; pes 
planus was noted but the diagnosis was probable mild fascia 
strain.  On a March 1991 record, he complained of foot pain.  
Again, pes planus was noted, but there was a plantar wart on 
each foot and a callus under the left great toe.

Service medical records did not reflect diagnoses or 
treatment of rhinitis or a sinus disorder.

The veteran's service dental records reflected considerable 
treatment over the years including construction of a bridge 
in May 1982.  Subsequent records noted work on the bridge, 
including an August 1989 record noting that the bridge was 
loose, but none of the dental records related the bridge to 
bleeding gums or oral lesions.  Gingivitis was noted on a 
March 1988 reenlistment examination but apparently not seen 
again until, on a June 1992 treatment record, mild gingivitis 
was reported.  In his August 1996 Notice of Disagreement, the 
veteran reported that an area near the bridge became infected 
upon his return from the Persian Gulf in 1991 and that the 
infection persisted to the present.

On an August 1992 VA outpatient treatment record, the veteran 
complained of left chest pain, lasting from several seconds 
to two days, during the preceding four months.  There was no 
radiation, chest wall tenderness, or shortness of breath and 
breath sounds were clear.  The heart demonstrated regular 
rate and rhythm without murmurs, gallops, or rubs and, after 
an electrocardiogram, the examiner opined that a cardiac 
disorder was unlikely.  Several tests were ordered and a 
diagnosis was not then made.

At a September 1992 VA examination conducted for the Persian 
Gulf Registry Clinic, the veteran reported that he was 
exposed to heavy oil field smoke for about one month and then 
to haze for about three months.  He complained of sinus 
trouble or nasal congestion on exposure to pollen and denied 
having had such trouble before his tour in the Persian Gulf.  
On examination, there was no sinus tenderness, the throat 
demonstrated no erythema or exudate, and there were no oral 
lesions.  The chest was clear to auscultation, with good 
expansion and no wheezes, and chest X rays were normal.  The 
examiner noted that there were no respiratory symptoms even 
though the veteran reported heavy smoke exposure.  The back 
was nontender and demonstrated full range of motion.  There 
was full range of motion of all extremities though there was 
some pain, but no crepitus, on external rotation of the right 
shoulder.  The assessment was typical rhinosinusitis which 
the examiner felt may have been due to a mucosal irritant.

At a December 1992 VA examination, the veteran reported 
plantar warts in December 1990, that were treated with 
medicated pads, and intermittent sinusitis since 1991.  He 
also reported that, in May 1990, pipes in his work site shed 
their asbestos insulation and, in addition, he had been 
exposed to smoke from oil field fires in the Persian Gulf.  
In April 1992, he noted some mild lower right chest pain and, 
currently, some mild exertional dyspnea but no cough or other 
symptoms.  On examination, the skin on the feet was normal.  
There was no sinus tenderness, nasal obstruction or 
discharge, or abnormal mucous membranes, and X rays of the 
paranasal sinuses did not show significant pathology.  The 
chest demonstrated good expansion, was clear to percussion 
and auscultation, and the veteran did not cough during the 
examination.  Pulmonary function studies showed that forced 
vital capacity was 96.7 percent of predicted and forced 
expiratory volume in 1 second was 63.9 percent of predicted.  
The studies were interpreted as showing moderate obstructive 
disease though chest X rays were normal.  Diagnoses included 
history of plantar warts, resolved; history of sinusitis but 
no X ray evidence of disease; and history of exposure to 
asbestos and oil fire smoke with normal chest X rays and 
abnormal pulmonary function studies.

At a December 1992 VA orthopedic examination, the veteran 
reported flat feet.  On examination, there was bilateral pes 
planus deformity but no other abnormality of the feet.  
Diagnoses included bilateral pes planus deformity.

On a February 1993 VA outpatient treatment record, the 
veteran reported dyspnea on exertion but no weight loss, 
fever, chills, joint swelling, erythema, increased heat, back 
pain, skin rash, or oropharynx ulcers.

On another February 1993 VA outpatient treatment record, the 
veteran complained of intermittent nasal congestion and 
sneezing, coughing, and itchy, watery eyes when mowing his 
lawn.  On examination, the nasal septum was straight; there 
was no pus or crusting but there were large, boggy inferior 
turbinates.  The nasopharynx was clear, there were no oral 
lesions, and examination of the tonsils was negative.  There 
was no thyromegaly, thyroid nodules, or masses or nodes in 
the neck.  The assessment was allergic rhinitis.

At a June 1993 VA examination, the veteran reported a runny 
nose and nasal congestion beginning in 1991, chest pain 
beginning in May 1992, and bleeding and painful gums 
beginning in January 1993.  On examination, the mouth and 
throat were normal with no evidence of bleeding gums.  There 
was no sinus tenderness or nasal obstruction but nasal mucosa 
was pale and somewhat edematous.  Breath sounds were 
decreased but there were no rales or rhonchi and chest X rays 
were normal.  Although forced vital capacity was 112.8 
percent of predicted and forced expiratory volume in 1 second 
was 107.2 percent of predicted, pulmonary function studies 
were interpreted by the computer as showing mild obstructive 
disease.  Pes planus was noted but there was no 
musculoskeletal tenderness or limitation of motion of any 
joint.  Diagnoses included a history of chest pain and 
decreased breath sounds of undetermined etiology, a history 
of bleeding and painful gums that were not currently 
bleeding, and chronic allergic rhinitis.

On a September 1993 VA outpatient treatment record, the 
veteran complained of left maxillary sinus pain, drainage, 
and nose bleeds for three months.  The diagnosis was 
sinusitis.

A September 1993 rating decision granted service connection 
for right shoulder impingement syndrome, and assigned a 
noncompensable evaluation, and denied service connection for 
pes planus, plantar warts, residuals of a left lower quadrant 
injury, aching and bleeding gums, allergic rhinitis, a sinus 
disorder, chest pain, and a lung disorder.

November 1993 VA pulmonary function studies showed that 
forced vital capacity was 101 percent of predicted and forced 
expiratory volume in 1 second was 95 percent of predicted, 
but the report did not include an interpretation by the 
computer or by an examiner.  Chest X rays showed no evidence 
of disease.

On a November 1993 VA outpatient treatment record, the 
veteran complained of sinus congestion, nasal discharge, 
malaise, and fatigue during the preceding three days but 
denied fever, chills, nausea, vomiting, and diarrhea.  He 
also gave a history of sinusitis during the preceding year.  
On examination, sinuses were mildly tender, positive on 
transillumination, and the oropharynx and nasal passages were 
mildly erythematous.  The assessment was sinusitis.
A February 1994 outpatient treatment record from the VA 
dermatology clinic noted, on examination of the veteran's 
mouth, aphthous ulcers on the left and gingivitis near a 
right upper molar.

On a June 1994 VA examination, there was no evidence of 
rhinitis or sinusitis and X rays of the paranasal sinuses 
showed no significant pathology.  There was no evidence of 
pulmonary disease and chest X rays were normal.  Pulmonary 
function studies showed that forced vital capacity was 120 
percent of predicted, forced expiratory volume in 1 second 
was 111 percent of predicted, and the studies were 
interpreted as normal.  Under diagnoses, the examiner 
reported that rhinitis, sinusitis, and lung disease were not 
found.

On a June 1994 VA orthopedic examination, the veteran's feet 
showed no evidence of plantar warts.  Pes planus was moderate 
with no significant callus formation but only mild thickening 
over the plantar aspect of the hallux bilaterally.  
Impressions included bilateral pes planus, with no 
significant calluses, and no plantar warts.

On October 1994 pulmonary function studies, forced vital 
capacity was 94.7 percent of predicted and forced expiratory 
volume in 1 second was 90.5 percent of predicted but the 
report did not include an interpretation by the computer or 
by an examiner.

On a November 1994 VA dental examination, the veteran gave a 
history of periodic intraoral ulcerations on the buccal 
mucosa.  On examination, periodontal probing depths were in 
the normal range of 3-4 mm, there was no bleeding on probing, 
there were no intraoral lesions, and panelipse X rays 
revealed no gross abnormalities or evidence of trauma.

On a November 1994 VA outpatient treatment record from the 
infectious diseases clinic, the veteran complained of 
headaches.  There was no evidence of sinusitis and the 
examiner found no evidence of an active infectious process.

On August 1996 pulmonary function studies, forced vital 
capacity was 95 percent of predicted and forced expiratory 
volume in 1 second was 97 percent of predicted.  The 
diffusion capacity of the lungs for carbon monoxide (DLCO) 
was substantially elevated and the examiner noted that that 
interpretation did not take into account the veteran's 
hemoglobin which was unavailable at the time of the study.  
The examiner concluded that spirometry was within normal 
limits.  On October 1996 pulmonary function studies, forced 
vital capacity was 107 percent of predicted and forced 
expiratory volume in 1 second was 107 percent of predicted 
but the report did not include an interpretation by the 
computer or by an examiner.

Analysis

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, a claimant 
seeking benefits under a law administered by the Secretary of 
the Department of Veterans Affairs has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded and, 
if such evidence is submitted, the Secretary has the duty to 
assist a claimant in developing additional evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, there is no duty to assist.  
Anderson v. Brown, 9 Vet. App. 542 (1996).  Indeed, if the 
claim is not well grounded, the Board is without jurisdiction 
to adjudicate it.  Boeck v. Brown, 6 Vet. App. 14 (1993).  
Thus, the threshold question is whether the claimant has 
presented a well grounded claim.

A well grounded claim is one that is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  To present a well grounded claim, the claimant 
must present evidence, not mere allegation, and the evidence 
must be sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Lathan v. 
Brown, 7 Vet. App. 359 (1995); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  The credibility of evidence is assumed for 
the limited purpose of determining whether the claim is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).  Competent 
lay evidence may suffice where the determinative issue is 
factual in nature but medical evidence is required where the 
determinative issue involves medical etiology or diagnosis.  
Gregory v. Brown, 8 Vet. App. 563 (1996).
In order for a claim for service connection to be well 
grounded, there must be medical evidence of current 
disability, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, and medical 
evidence of a nexus between the injury or disease in service 
and the current disability.  Epps v. Brown, 9 Vet. App. 341 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In this case, the veteran had a plantar wart on each foot in 
March 1991 while in service.  However, there is no evidence 
of recurrence of the 1991 plantar wart infection and plantar 
warts were not found on December 1992 or June 1994 VA 
orthopedic examinations.  The veteran apparently believes 
that he is entitled to some sort of benefit simply because he 
had plantar warts in service.  That is not the law.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Service 
connection is granted, not for disease or injury in service, 
but for disability resulting from disease or injury in 
service.  The veteran has no current disability resulting 
from the plantar wart infection he had in service and, in the 
absence of a current disability, service connection must be 
denied.

Similarly, in a 1983 motor vehicle accident, a seat belt 
caused a contusion of the left external oblique muscle, i.e., 
a bruise of the left lower quadrant.  From the date the 
bruise was sustained, to his 1992 separation from service, to 
the present, there is no medical evidence of complaints, 
diagnoses, or treatment of any disability resulting from that 
bruise.  Again, in the absence of a current disability 
related to the 1983 bruise, service connection must be 
denied.  Brammer, supra.

With regard to the veteran's claimed dental disorder, VA 
outpatient dental services are furnished for service-
connected disorders that are compensable in degree.  
38 U.S.C.A. § 1712(a)(1)(A).  If a service-connected dental 
disorder is not compensable in degree, then VA dental 
services are furnished only if the veteran served on active 
duty not less than 180 days (or, for Persian Gulf War 
veterans, 90 days of active duty immediately prior to 
separation), the disorder was present at separation, 
application for VA dental services is made within 90 days of 
separation, and the veteran's certificate of discharge does 
not include certification that he was provided a complete 
dental examination during the 90 days immediately prior to 
separation.  38 U.S.C.A. § 1712(a)(1)(B).  VA dental services 
are also provided for service-connected dental disabilities 
resulting from trauma incurred in combat or while a prisoner 
of war.  38 U.S.C.A. § 1712(a)(1)(C).  The criteria for 
establishing service connection for dental disabilities are 
set forth in 38 C.F.R. §§ 3.381 and 3.382.

In addition, VA dental services are provided for nonservice-
connected dental disabilities under certain very specific 
conditions.  38 U.S.C.A. § 1712(a)(1)(D-H).  The record does 
not show that the veteran has sought VA dental services under 
any of those conditions, the RO has not adjudicated such a 
claim, and the evidence does not suggest that any of those 
conditions are applicable.  Thus, the issue before the Board 
is service connection for a dental disorder manifested by 
pain and bleeding of the gums and lesions of the mouth.

The veteran's service dental records do not show a dental 
disorder.  True, they show that he had a bridge constructed 
in 1982 with additional work performed on the bridge in 1989.  
Gingivitis was noted on a March 1988 reenlistment examination 
and mild gingivitis was noted on a June 1992 examination, but 
the records do not relate the gingivitis noted in 1988 or 
1992 to the bridge.  Indeed, the veteran's service dental 
records do not indicate that he had a dental disability at 
the time of his separation from service.  In addition, there 
were no oral lesions at the time of a September 1992 VA 
examination, there were no oral lesions on a February 1993 VA 
outpatient treatment record, the mouth and throat were normal 
with no evidence of bleeding gums on a June 1993 VA 
examination, aphthous ulcers and gingivitis were noted on a 
February 1994 VA dermatologic examination, but gums did not 
bleed on probing and there were no intraoral lesions on a 
November 1994 VA dental examination.  The February 1994 
dermatologic examiner did not relate the aphthous ulcers and 
gingivitis to military service.  More importantly, the 
evidence does not establish that the veteran has a current, 
chronic dental disorder.  He asserted that an oral infection 
began upon his return from the Persian Gulf, but his 
assertion is contradicted by service medical records and the 
medical evidence generated since his separation from service.  
In the absence of medical evidence of a current dental 
disorder, service connection must be denied.
With regard to a nasal disorder, the veteran claimed that May 
1991 service medical records noted sinus drainage.  Actually, 
the record referenced by the veteran shows "[t]hroat is 
slightly red s noted drainage."  The symbol "s" is medical 
shorthand for "without."  NEIL M. DAVIS, MEDICAL ABBREVIATIONS 
226 (8th ed. 1997).  In fact, the veteran's service medical 
records do not show diagnoses of rhinitis or sinusitis.  

At an August 1992 VA examination, the veteran complained of 
nasal congestion on exposure to pollen but there was no sinus 
tenderness and no exudate or erythema of the throat.  The 
assessment was typical rhinosinusitis which the examiner felt 
was due to a mucosal irritant.  On a December 1992 VA 
examination, there was no sinus tenderness, no abnormal 
mucous membranes, no nasal obstruction or discharge, and X 
rays of the paranasal sinuses did not show disease.  However, 
a February 1993 VA outpatient treatment record noted large, 
boggy, inferior nasal turbinates, without pus or crusting, 
and the assessment was allergic rhinitis.  A June 1993 VA 
examination noted no sinus tenderness or nasal obstruction, 
but nasal mucosa was pale and somewhat edematous, and the 
diagnosis was chronic allergic rhinitis.  On a September 1993 
VA outpatient treatment record, the veteran complained of 
sinus pain and drainage and the diagnosis was sinusitis.  On 
a November 1993 VA outpatient treatment record, sinuses were 
mildly tender, nasal passages were mildly erythematous, and 
the assessment was sinusitis.  Then, on a June 1994 VA 
examination, there was no evidence of rhinitis and no 
evidence, by examination or X rays, of sinusitis.  Finally, 
there was no evidence of sinusitis on a November 1994 VA 
outpatient treatment record from the infectious diseases 
clinic.

Clearly, the veteran had some kind of nasal disorder in 1993, 
variously diagnosed as rhinitis or sinusitis, but examiners 
did not relate it to service.  In addition, a nasal disorder 
was not seen on subsequent examinations suggesting that the 
1993 disorder was transitory and not a chronic disability.  
In the absence of evidence of a current disability, service 
connection for rhinitis and sinusitis must be denied.

With regard to a lung disorder, the veteran contends that he 
has shortness of breath, night sweats, and a persistent cough 
with frequent bloody sputum.  He also contends that he tested 
positive for tuberculosis in 1981, was exposed to asbestos, 
was exposed to oil fire smoke in the Persian Gulf, and has 
had abnormal pulmonary function studies.  First, it is 
questionable whether he tested positive for tuberculosis as 
most examiners seemed to think that he had an allergic 
reaction to the test.  In any event, chest X rays have never 
been abnormal and tuberculosis has never been diagnosed.  It 
is also questionable whether he was ever exposed to friable 
asbestos.  At a December 1992 VA examination, he claimed that 
he worked in an area in May 1990 where pipes were shedding 
asbestos insulation.  But, in an October 1991 service medical 
record, he denied persistent cough, coughing up blood, 
unexplained fever, feeling rundown, night sweats, unexplained 
weight loss, and chest symptoms during the preceding year.  
Thus, service medical records do not show that a lung 
disorder was incurred in service.

At the December 1992 VA examination, the veteran reported 
exposure to oil fire smoke, right chest pain, and exertional 
dyspnea, but no other respiratory symptoms.  Chest X rays 
were normal and pulmonary function studies were interpreted 
as showing moderate obstructive disease.  On a June 1993 VA 
examination, breath sounds were decreased, but there were no 
rales or rhonchi, and chest X rays were normal.  
Interestingly, pulmonary function studies showed that forced 
vital capacity and forced expiratory volume in 1 second both 
exceeded 100 percent of predicted but the computer 
interpreted the results as showing mild obstructive disease.

Although November 1993 pulmonary function studies did not 
include an interpretation of the results, forced vital 
capacity was 101 percent of predicted and forced expiratory 
volume in 1 second was 95 percent of predicted; chest X rays 
showed no evidence of disease.  On a June 1994 VA 
examination, there was no evidence of pulmonary disease and 
chest X rays were normal; pulmonary function studies showed 
that forced vital capacity was 120 percent of predicted, 
forced expiratory volume in 1 second was 111 percent of 
predicted, and the studies were interpreted as normal.  
October 1994 pulmonary function studies did not include an 
interpretation of results, but forced vital capacity and 
forced expiratory volume in 1 second were both more than 90 
percent of predicted.

On August 1996 pulmonary function studies, forced vital 
capacity was 95 percent of predicted and forced expiratory 
volume in 1 second was 97 percent of predicted.  DLCO was 
substantially elevated and the veteran points to that finding 
as evidence of a lung disorder.  The examiner did not find 
elevated DLCO to constitute a disorder as the studies were 
interpreted to be within normal limits.  Further support for 
the examiner's conclusion is found in 38 C.F.R. § 4.97 which 
lists the diagnostic codes and rating criteria for 
respiratory disorders.  There we see that, as DLCO decreases, 
ratings increase.  The rating criteria quite clearly show 
that elevated DLCO, while it may be abnormal, is not 
disabling.  Finally, October 1996 pulmonary function studies 
showed both forced vital capacity and forced expiratory 
volume in 1 second to be 107 percent of predicted.

In sum, the veteran has never had abnormal chest X rays, has 
not had adverse findings on examination since June 1993, and 
has had excellent results on pulmonary function studies since 
that date.  There is no evidence that he has a current 
pulmonary disability and, in the absence of such evidence, 
service connection must be denied.

With regard to the evaluation for service-connected pes 
planus, the veteran claims that a greater evaluation is 
warranted.  Such a claim is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  In the VA Schedule 
for Rating Disabilities, 38 C.F.R. Part 4, the various 
disabilities are identified by separate diagnostic codes.  
38 C.F.R. § 4.27.  Within diagnostic codes, specific ratings 
are determined by the application of regulatory criteria 
which are based on the average impairment of earning capacity 
caused by the rated disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 3.321(a).  When there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  If there is 
reasonable doubt as to the degree of disability, it is 
resolved in favor of the veteran.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Functional loss, weakness, and pain on motion are all 
symptoms which must be considered.  38 C.F.R. § 4.40.  As 
regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints, 
consideration must be given to limitation of motion, pain on 
motion, weakened motion, excess fatigability, lack of 
coordination, and swelling, deformity, or atrophy from 
disuse.  38 C.F.R. § 4.45.  These factors, together with 
demonstrated range of motion, must be considered when 
evaluating joints.  DeLuca, supra.

In this case, service connection is in effect for pes planus 
and a noncompensable evaluation has been assigned pursuant to 
DC 5276 (acquired flatfoot).  Under the provisions of DC 
5276, a 50 percent evaluation is warranted when the disorder 
is bilateral and pronounced with marked pronation, extreme 
tenderness of the plantar surfaces, marked inward 
displacement, severe spasm of the tendo achillis, and is not 
improved with orthopedic shoes or appliances; a 30 percent 
evaluation is warranted when the disorder is bilateral and 
severe with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use, 
swelling on use, and characteristic callosities; a 10 percent 
evaluation is warranted when the disorder is moderate, the 
weight-bearing line is medial to the great toe, there is 
inward bowing of the tendo achillis, and there is pain on 
manipulation and use; a noncompensable evaluation is 
warranted when the disorder is mild and symptoms are relieved 
with built-up shoes or arch supports.  Where, as here, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Although pes planus was noted in service in 1990, it was 
never cited as a cause of foot pain or disability and was 
never treated.  Since service, pes planus was noted on VA 
orthopedic examinations in December 1992 and in June 1994 
but, again, it was not cited as a cause of foot pain or 
disability and has not been treated with orthopedic shoes or 
even with arch supports.  Accordingly, a compensable rating 
is not warranted for pes planus.

ORDER

Entitlement to service connection for bilateral plantar 
warts, residuals of a left lower quadrant injury, a dental 
disorder, allergic rhinitis, a sinus disorder, and a lung 
disorder, is denied.

Entitlement to an increased (compensable) rating for pes 
planus is denied.


REMAND

With regard to the issues addressed in this section of the 
decision, except for his right shoulder impingement syndrome, 
the veteran relates these complaints to his service in the 
Persian Gulf.  Thus, it is appropriate, at this juncture, to 
review the statutory and regulatory provisions relevant to 
claims that arose after the Persian Gulf War.

The Persian Gulf War Veterans' Benefits Act, Pub.L. 103-446, 
(November 2, 1994), now 38 U.S.C.A. § 1117, provides that VA 
may pay compensation to a veteran of the Persian Gulf War who 
has a chronic disability resulting from one or more 
undiagnosed illnesses that became manifest to a degree of 10 
percent or more while serving on active duty in the Southwest 
Asia theater of operations or within a presumptive period to 
be prescribed by regulation.  The implementing regulation, 
38 C.F.R. § 3.317, provides that VA will pay compensation to 
a Persian Gulf War veteran who exhibits, before December 31, 
2001, objective indications of chronic disability that 
cannot, by history, physical examination, or laboratory 
tests, be attributed to any known clinical diagnosis.  
Although the regulation suggests signs or symptoms that may 
be manifestations of undiagnosed illnesses, it is clear that 
medical evidence is needed to determine whether, in a given 
case, the signs or symptoms manifested are attributable to a 
known clinical diagnosis or to an undiagnosed illness.  VA 
adjudicators may not rely on their own unsubstantiated 
medical conclusions to make that determination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Increased rating for a right shoulder disorder, including 
impingement syndrome and bursitis, currently evaluated as 10 
percent disabling

The veteran contends that the RO erred by failing to grant a 
rating of at least 30 percent for right shoulder impingement 
syndrome.  He maintains that he was separated from service 
because of that disorder and, therefore, a greater rating 
should be assigned.

A March 1992 report of a Medical Evaluation Board noted that 
the veteran had a history of right shoulder pain, without 
trauma, since 1985.  The pain increased in spite of steroid 
injections, nonsteroidal anti-inflammatory medication, ice 
and heat therapy, exercise therapy, and light duty.  
Currently, he was unable to perform his military duties or 
participate in required physical training.  He reported pain 
in the anterior aspect of the right shoulder that radiated 
down the arm to the wrist.  On examination, there was full 
range of motion, with pain, with abduction of 45 through 145 
degrees and forward flexion of 60 to 100 degrees.  The 
anterior aspect of the right shoulder was tender to palpation 
and there was a positive apprehension sign.  There was no 
acromioclavicular tenderness, no edema, and no atrophy.  The 
assessment was impingement syndrome of the right shoulder.  
The veteran was deemed unable to perform his duties, his case 
was referred to a Physical Evaluation Board for disposition, 
and he was subsequently separated from service.

At a December 1992 VA orthopedic examination, the veteran 
reported bilateral shoulder pain without surgery or trauma.  
Musculature of the shoulders was well-developed and range of 
motion, bilaterally, was 0 to 175 degrees of forward 
elevation, 0 to 150 degrees of abduction, 80 degrees of 
internal rotation, and 60 degrees of external rotation, all 
without evidence of instability or crepitus.  X rays of the 
shoulders did not reveal significant pathology.  Diagnoses 
included a normal bilateral shoulder examination.

Upon a review of the VA examination and service medical 
records, a September 1993 rating decision granted service 
connection for right shoulder impingement syndrome.  That is 
not a condition listed in 38 C.F.R. Part 4, the VA Schedule 
for Rating Disabilities.  When an unlisted condition is 
encountered, it may be rated under a closely related disorder 
in which the functions affected, the anatomical localization, 
and the symptomatology are closely related and analogous.  
38 C.F.R. § 4.20.  The decision as to which diagnostic code 
is applicable in a given case is for the RO and the Board.  
Bierman v. Brown, 6 Vet. App. 125 (1994); Butts v. Brown, 5 
Vet. App. 532 (1993) (en banc).  However, the rationale for 
selecting a specific diagnostic code must be fully explained.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In this 
case, a noncompensable rating was assigned pursuant to 5099-
5010 (traumatic arthritis substantiated by X rays).

On a June 1994 VA orthopedic examination, there was minimal 
tenderness of the right acromioclavicular joint but there was 
a negative apprehension sign.  The range of motion was full 
in all planes but with subjective pain on "hyperextension" 
abduction.  No significant pathology was noted on X rays.  
Impressions included a normal right shoulder with some pain 
on "hyperadduction" and no apparent significant disability.

In a December 1995 rating decision, the evaluation was 
increased to 10 percent and it was determined that the right 
shoulder disorder was more analogous to DC 5203 (impairment 
of the clavicle or scapula).

Limitation of motion has never been a manifestation of the 
veteran's right shoulder disorder.  However, it would seem 
that, if the disorder involves impingement of a nerve, 
consideration should be given to an evaluation under the 
provisions of DC 8610 (neuritis of the upper radicular group) 
or 8710 (neuralgia of the upper radicular group).  An 
electromyogram/nerve conduction study could be relevant to 
such consideration.  The veteran was afforded such studies, 
the results of which are more fully addressed below, every 
year for four years beginning in 1993.  The results of the 
1995 and 1996 studies were deemed to be minimally abnormal 
but the 1994 study was clearly abnormal and was worse than 
the study conducted in 1993.  The 1993 and 1994 studies 
included the veteran's right arm, which was a focus of some 
of the abnormal findings, while the studies conducted in 1995 
and 1996 did not include the right arm.  Additional medical 
evidence is needed to determine whether the veteran's right 
shoulder impingement syndrome is manifested by a neurologic 
disorder of the right arm.
Increased (compensable) rating for a gastrointestinal 
disorder manifested by diarrhea and a Blastocystis hominis 
infestation

The veteran contends that the RO erred by failing to grant 
service connection for a gastrointestinal disorder.  He 
maintains that he has diarrhea several times each day, that 
he has a parasitic infection, and that a 30 percent rating is 
warranted.

The veteran's service medical records included an August 1989 
record where he complained of nausea, gastrointestinal upset, 
and headaches.  He reported that the symptoms began late in 
the day, resolved by the next morning, and did not occur on 
weekends.  The assessment was stress reaction related to his 
job.  On a September 1990 record, he complained of nausea, 
vomiting, and diarrhea.  Bowel sounds were positive and 
slightly increased, rebound was negative, and he vomited 
while in the dispensary.  The assessment was food 
intoxication versus viral gastroenteritis.

On a May 1991 record, the veteran was seen to follow up a 
diagnosis of infectious diarrhea.  He complained of nausea, 
vomiting, abdominal pain, and headaches.  On examination, 
bowel sounds were hyperactive and the right upper quadrant 
was tender.  On a record dated a few days later, he 
complained of pain in the left upper quadrant, headache, 
nausea, and occasional diarrhea, but no vomiting.  On a 
record dated later that month, he gave a one-day history of 
nausea and headaches but there was no sinus tenderness, the 
abdomen was not tender, bowel sounds were active, and the 
assessment was early gastritis and tension headaches.  Over-
the-counter medication was issued and he was ordered to 
follow up if symptoms persisted.

At a December 1992 VA examination of the veteran's abdomen, 
there was no tenderness, guarding, or organomegaly, and an 
upper gastrointestinal series was normal.  Diagnoses included 
a history of diarrhea with an upper gastrointestinal series 
that showed no evidence of disease.  Parasitology reported 
that no ova or parasites were seen in the veteran's feces but 
that numerous cysts, identified as Blastocystis hominis, were 
seen by trichrome stain.

In May 1993, parasitology reported that no ova or parasites 
were seen in the veteran's feces by direct or concentrate 
examination or by trichrome stain.  At a June 1993 VA 
examination, the veteran reported that he developed vomiting 
and diarrhea in April 1991 while in the Persian Gulf and 
continued to have at least one runny stool per day.  
Diagnoses included gastroenteritis with diarrhea.  In July 
1993, parasitology reported that no ova or parasites were 
seen by direct or concentrate examination.  A July 1993 VA 
outpatient treatment record noted that the diarrhea was 
resolved.  However, on a September 1993 VA outpatient 
treatment record, the veteran complained of intermittent 
diarrhea, cramping, and gas, but refused a sigmoidoscopic 
examination.

In August 1994, parasitology reported that no ova or 
parasites were seen in the veteran's feces by direct or 
concentrate examination and that Blastocystis hominis was 
seen by trichrome stain only.  On a November 1994 VA 
outpatient treatment record from the infectious diseases 
clinic, the veteran reported occasional diarrhea with the 
most recent episode 10 days earlier.  The August 1994 
parasitology report was noted.  On examination, the abdomen 
was soft, nontender, bowel sounds were active, and there was 
no organomegaly.  The examiner found no evidence of an active 
infectious process.

An August 1996 parasitology report noted numerous 
Blastocystis hominis as did a February 1997 report.

A December 1995 rating decision granted service connection 
for diarrhea and assigned a noncompensable evaluation 
pursuant to Diagnostic Code 8873-7319.  The 8800 series of 
diagnostic codes is used for undiagnosed illnesses incurred 
in the Persian Gulf War.  See M21-1, Part VI, paragraph 7.22.  
However, it is not entirely clear that the veteran's diarrhea 
is a manifestation of an undiagnosed illness.  First, there 
is no medical evidence that it is.  Second, the 
symptomatology preceded his service in the Persian Gulf.  
Third, he apparently has a parasite infestation the 
significance of which has not been explained.  In addition, 
the rating decision referred to history provided by the 
veteran but did not identify objective indications of chronic 
disability that are required by 38 C.F.R. § 3.317.  
Additional medical evidence is needed and a period of 
hospitalization for testing and observation may provide it.

Increased rating for chronic fatigue syndrome currently 
evaluated as 40 percent disabling

The veteran contends that the RO erred by failing to grant a 
rating greater than 40 percent for chronic fatigue syndrome.  
He maintains that constant pain and fatigue have caused him 
to reduce his activities by 50 percent, that he loses two or 
three days of work each month due to symptoms he attributes 
to chronic fatigue syndrome, and that a 100 percent 
evaluation is warranted.

At a June 1993 VA examination, the veteran reported onset of 
fatigue in June 1991.  On a February 1994 record from the VA 
neurologic clinic, there was subjective bilateral pain and 
weakness of the lower extremities and the veteran was seen as 
somewhat depressed.  There was no muscle tenderness and 
examination of cranial nerves, coordination, and the motor 
nervous system was negative.  The impression was chronic 
fatigue "syndrome" (quotation marks in the original).

On a June 1994 VA examination, there was migratory arthralgia 
and the veteran said he was constantly tired.  However, there 
were no enlarged lymph nodes and no pharyngitis or fever.  
There was a history of myalgia but no objective evidence of 
generalized muscle weakness.  There were headaches but they 
did not appear to be generalized or severe.  The examiner 
said that he saw no specific neuropsychologic symptoms.  He 
concluded that the veteran did not meet the diagnostic 
criteria for chronic fatigue syndrome listed in the Annals of 
Internal Medicine.

A September 1995 letter from a VA neurologist reviewed some 
of the veteran's complaints and some of the findings and 
concluded that the veteran had chronic fatigue syndrome.  The 
VA neurologist reiterated his conclusion in an October 
letter.  In neither of the letters did the doctor identify 
the criteria relied upon to reach that conclusion nor did he 
clearly relate any of the veteran's specific signs or 
symptoms to chronic fatigue syndrome.

The veteran was referred to the Department of Neurology at 
the University of North Carolina.  Their November 1996 letter 
reviewed many of his complaints and many of the VA findings 
but did not shed any light on the nature or etiology of his 
condition.  However, it suggested that further studies would 
be undertaken.

With regard to time lost from work, records submitted by the 
veteran show that, between January and September 1994, he 
took several days of sick leave for doctors' appointments but 
only two days due to illness and there is no information 
regarding the nature of the illness that prompted the sick 
leave.

A December 1995 rating decision reviewed the veteran's 
complaints, seemed to attribute many of them to chronic 
fatigue syndrome, and granted service connection for that 
disorder.  However, at that point, the evidence pointing to 
chronic fatigue syndrome was conflicting and the conflict 
continued.  In a June 1996 record from the VA rheumatology 
clinic, the assessment was chronic fatigue syndrome versus 
fibromyalgia versus polymyositis; in an October 1996 VA 
record, the assessment was chronic fatigue syndrome; in a 
February 1997 VA record, the assessment was chronic fatigue 
syndrome versus myopathy.

Diagnostic criteria for chronic fatigue syndrome are set 
forth at 38 C.F.R. § 4.88a: (1) debilitating fatigue severe 
enough to reduce daily activity to less than 50 percent of 
the usual level for at least six months; and 
(2) the exclusion, by history, physical examination, and 
laboratory tests, of all other clinical conditions that may 
produce similar symptoms; and 
(3) six or more of the following:
(a) acute onset of the disorder, 
(b) low grade fever, 
(c) nonexudative pharyngitis, 
(d) palpable or tender cervical or axillary lymph nodes, 
(e) generalized muscle aches or weakness, 
(f) fatigue lasting 24 hours or longer after exercise, 
(g) headaches of a type, severity, or pattern that is 
different from headaches in the premorbid state, 
(h) migratory joint pains, 
(i) neuropsychologic symptoms, 
(j) sleep disturbance.
Since the basis for evaluating chronic fatigue syndrome is 
the extent of incapacity, evidence of the veteran's 
incapacity, such as sick leave records from his employer, is 
needed.  Also, evidence should be obtained from the 
University of North Carolina regarding any studies conducted 
there.  Finally, since VA adjudicators are precluded from 
relying on their own unsubstantiated medical conclusions, 
Colvin, supra, and since there appears to be conflict among 
examiners as to whether the veteran has chronic fatigue 
syndrome, medical evidence is needed to clearly determine 
whether he has the disorder and, if so, the manifestations 
thereof.  The medical evidence is critical because the 
veteran has claimed as separate disorders some of the 
symptoms attributed by the RO to chronic fatigue syndrome.

Service connection for a liver disorder manifested by 
elevated levels of SGOT and SGPT and extended PTT
and
Service connection for axonopathy, fibromyalgia, or other 
neuromuscular disorder manifested by abnormal 
electromyographic/nerve conduction studies, a positive 
ischemic lactate test, and elevated levels of serum ammonia, 
SGOT, SGPT, and CK

The veteran contends that the RO erred by failing to grant 
service connection for a liver disorder.  He maintains that 
liver enzymes are elevated and PTT is extended.  He also 
contends that the RO erred by failing to grant service 
connection for a nerve or muscle disorder.  He maintains 
that, since his return from the Persian Gulf, he has had 
abnormal electromyograms, a positive ischemic lactate test, 
elevated levels of enzymes and serum ammonia, a tingling 
sensation in his arms and legs, and pain and weakness of 
peripheral muscles.  He asserts that, if the signs and 
symptoms are not the result of a separate disorder but are 
manifestations of chronic fatigue syndrome, the evaluation 
assigned that disorder should be increased.

The veteran's service medical records included a June 1981 
record that noted that a 1979 tuberculin skin test was 
negative while a current test was positive.  A record dated 
the next day, however, noted that there was a rash in the 
area of the current test but no wheal.  That examiner felt 
that the skin test was not positive and the record noted that 
the medical officer agreed.  A record dated a few days later 
reported that the veteran was having a reaction to the skin 
test and that an itching rash was spreading over his entire 
upper body.  In spite of the foregoing, he was started on 
isoniazid (INH) therapy for tuberculosis or exposure thereto.

October 1983 tests showed an alkaline phosphatase level of 
151 and a SGOT level of 74.9.  The assessment was elevated 
levels of alkaline phosphatase and SGOT and rule out INH 
toxicity.  In November 1983, the veteran complained of 
diarrhea and an upset stomach but no nausea or vomiting.  The 
examiner saw no problem with the INH therapy, opined that the 
laboratory reports were erroneous, and continued the therapy.  
A May 1984 record showed that INH therapy was discontinued in 
November 1983 after 111/2 months; currently, alkaline 
phosphatase was 120 and SGOT was 35.

At a September 1992 VA Persian Gulf War examination, the 
veteran's abdomen was soft, nontender, there was no 
hepatosplenomegaly, masses, or bruits and bowel sounds were 
active.  Muscle strength was 5/5 throughout.

At a June 1993 VA examination, he complained of numbness of 
the left upper and lower extremities and reflexes did not 
react.  On a July 1993 VA record, he reported tingling of the 
right distal medial thigh, that began while walking the day 
before, and right leg ache and numbness.  The symptoms 
worsened with weight bearing, to the point that he was unable 
to walk, and were relieved with a heating pad.  He reported 
similar pains throughout his body during the preceding year.  
Reflexes were absent but sensory and motor examinations were 
normal and there was full range of motion of the lower 
extremities without tenderness, erythema, or edema.  The 
impression was myalgias.

August 1992 VA laboratory tests showed SGOT at 60 units per 
liter (reference range 5-50) and SGPT at 86 (reference range 
5-50).  In September, SGOT was 36 and SGPT was 69.  In 
November, SGOT was 51 and SGPT was 107.  In December, SGOT 
was 24 (reference range 12-45) and SGPT was 30 (reference 
range 7-40).  In March 1993, SGOT was 51 (reference range 5-
50) and SGPT was 71 (reference range 5-50).  April tests 
showed PTT of 41.2 seconds (reference range 21.5-29.2 
seconds) and PTT control was 33 seconds.  June tests showed 
SGOT at 45 and SGPT at 64 while tests on three occasions in 
July showed SGOT at 53, 56, and 59, and SGPT at 72, 79, and 
85.  August tests showed SGOT at 55 and SGPT at 72 and 
December tests showed SGOT at 52 and SGPT at 67.  In April 
1994, PTT was 35 seconds (reference range 21.5-29.2 seconds) 
and PTT control was 28.7 seconds; SGOT and SGPT were both 50.  
In early June 1994, SGOT was 35 (reference range 12-45) and 
SGPT was 42 (reference range 7-40).  Later that month, SGOT 
was 44 (reference range 5-50) and SGPT was 45 (reference 
range 5-50).  In July, SGOT was 48 and SGPT was 56.  In June 
1996, SGOT was 34 and SGPT was 50.  In February 1997, SGOT 
was 39 and SGPT was 52.  Although SGOT and SGPT are thought 
of as liver enzymes, they are also found in skeletal muscle 
and elevations of these enzymes may indicate muscle damage.

An August 1992 VA hepatitis B, C, and E screen was entirely 
negative.  However, an April 1994 hepatitis B screen was 
positive for hepatitis B surface antibodies, as was a June 
1994 screen, and the June screen showed hepatitis B immunity.

A September 1992 VA urinalysis showed 3 red blood cells under 
the high power field, one in November showed 4 red blood 
cells, one later that month showed 1, one in December showed 
3 to 4, and another later that month showed 5.  A March 1993 
urinalysis showed 3 red blood cells, one in June showed 0 to 
2, but one in December was negative for hematuria.  A June 
1994 urinalysis showed 0 to 1 red blood cell while one in 
August 1994 was negative for hematuria.  A June 1996 
urinalysis showed 1 red blood cell.  VA urinalyses did not 
assess for myoglobin but myoglobinuria results from muscle 
damage and is oftentimes accompanied by microhematuria.

CK, sometimes referred to as creatine phosphokinase (CPK), 
is, when elevated, a good indicator of muscle damage.  The 
reference range is 0 to 160 units and, in March 1993 VA 
laboratory tests, the veteran's CK was 653.  In April tests, 
CK was 837.  It was 835 in July while CK-MB was 11.2 
(reference range 0 to 9).  Although the proportion of the CK-
MB dimer to the CK-MM dimer is greater in heart muscle than 
in skeletal muscle, increased levels of CK-MB have been noted 
in chronic myopathy and other skeletal muscle disorders.  
See, generally, Lawrence J. Kagen, MD, Myopathies, in CURRENT 
DIAGNOSIS 9 971 (Rex B. Conn, MD, et al. eds., 1997).  
Laboratory tests later in July showed CK at 1101 while it was 
757 in August and 1047 in December.  It was 1182 in January 
1994, 1657 in April, 1040 in June, 799 in August, and 609 in 
November.  CK was 466 in March 1995, 613 in October, and 611 
in December.  CK was 472 in February 1997 and 650 in March.  
In a January 1994 record from the Hillsborough Family Medical 
Center, it was noted that benzene can elevate CK but also 
usually elevates lactate dehydrogenase (LDH).  VA blood 
analyses did not assess for LDH.

The veteran complained of muscle pain, headaches, and 
progressive fatigability at an April 1993 VA 
electromyogram/nerve conduction study.  The study was normal 
with no electrophysiologic evidence of myopathy.  However, an 
April 1994 study showed changes from the 1993 study and the 
changes suggested a neuropathy rather than a myopathy.  The 
conclusion was that the abnormalities were consistent with a 
mild, chronic, motor axonopathy.  A May 1995 
electromyogram/nerve conduction study was minimally abnormal 
and suggestive of neither myopathy nor neuropathy.  An August 
1996 electromyogram/nerve conduction study was also abnormal 
due to remodeling of motor unit potentials on the 
electromyogram; however, the changes noted were said to be 
the same as noted in previous studies, were not thought to 
represent an active process, and suggested neither myopathy 
nor neuropathy.

In October 1993, the veteran underwent a right quadriceps 
muscle biopsy and the pathology report was negative for 
muscle fiber degeneration or regeneration, fibrosis, or 
inflammation.  The conclusion was that the tissue was from 
normal skeletal muscle.

In June 1994, the veteran underwent ischemic lactate and 
ammonia testing.  Laboratory reports show serum lactic acid 
and ammonia concentrations at specific time intervals.  
However, there is no report of the test itself or 
interpretation of the results.  Without more, the laboratory 
reports are meaningless.

Medical evidence is needed to assess the significance of the 
hepatitis screen, to assess the significance of elevated 
levels of SGOT and SGPT, to test for myoglobin and determine 
whether microhematuria is adjunct to myoglobinuria or 
unrelated thereto, to test for LDH and assess the 
significance of elevated levels of CK, to reevaluate 
electromyogram/nerve conduction studies previously conducted 
and to conduct additional studies if needed, and to explain 
the nature and significance of the ischemic lactate/ammonia 
testing previously conducted and conduct additional testing 
as required.  Needless to say, analyses of blood, serum, and 
urine must be conducted prior to any traumatic muscle testing 
such as electromyogram/nerve conduction studies or ischemic 
lactate testing.

Service connection for a skeletal disorder manifested by 
joint pain, or arthralgia, and bone pain

The veteran contends that the RO erred by failing to grant 
service connection for bone and joint pain, or arthralgia.  
He maintains that his bones and joints have ached since his 
return from the Persian Gulf and that, if the pain is not the 
result of a separate disorder but is a manifestation of 
chronic fatigue syndrome, the evaluation assigned that 
disorder should be increased.

March 1993 VA X rays of the veteran's hips showed no evidence 
of rheumatoid arthritis.  At a June 1993 VA examination, he 
reported bone and joint pain that began in May 1992 but, on 
examination, there was no musculoskeletal tenderness and no 
limitation of motion of any joint.

Here, bone and joint pain is claimed as a separate disorder 
but, in view of the evidence of myopathy or neuropathy, it is 
difficult to distinguish pain attributable to a nerve 
disorder from that attributable to a muscle disorder from 
that attributable to a skeletal disorder.  Additional medical 
evidence is needed to determine whether the veteran has a 
separate skeletal disorder or whether his complaints of bone 
and joint pain actually relate to a nerve or muscle disorder.

Service connection for a neuropsychologic disorder manifested 
by memory loss and depression

The veteran contends that the RO erred by failing to grant 
service connection for a neuropsychologic disorder.  He 
maintains that VA psychological testing showed memory loss, 
depression, and intellectual deficit and asserts that this 
disorder became manifest after his return from the Persian 
Gulf.
At a January 1993 VA psychiatric examination, the veteran 
reported a number of somatic complaints, including headaches, 
but was alert and oriented and insight, judgment, and verbal 
productivity appeared adequate.  Headaches of undetermined 
etiology were diagnosed but a specific psychiatric disorder 
was not.

At a May 1993 VA psychiatric evaluation, the examiner 
reported that fatigue and joint pain bothered the veteran 
more than anything else and concluded that there was no 
evidence of psychopathology and no diagnosis of anxiety, 
depression, panic, or somatization.  The Axis I diagnosis was 
phase-of-life problem.  It was noted that a medical work up 
was ongoing and, if that was inconclusive, a more detailed 
psychiatric evaluation may be appropriate.

There was no reference to depression or memory loss in a May 
1994 VA fee-basis psychologic evaluation.  There the Axis I 
diagnoses were phase of life problem and rule out delusional 
(paranoid) disorder; the Axis II diagnosis was rule out 
paranoid traits.  On a June 1994 VA psychiatric examination, 
verbal productivity, orientation, memory, insight, and 
judgment were deemed adequate.  After reviewing the earlier 
psychological evaluation, the diagnosis was phase of life 
problem.

On a May 1995 VA psychological evaluation, the veteran denied 
depression but testing suggested significant depression.  It 
also suggested that his current level of cognitive 
functioning was reduced relative to his vocational history.  
There was no deficit in concentration but memory impairment 
was moderate to severe.  The examiner suggested a 
relationship between depression and memory decline and 
suggested repeat testing after a course of treatment for 
depression.  The examiner concluded that clinical findings 
indicated that the veteran's adjustment to civilian life was 
complicated by unresolved medical problems.

In June 1995, the veteran was referred to the VA mental 
hygiene clinic to evaluate depression.  After examination, 
the Axis I diagnosis was chronic pain and numerous signs and 
symptoms were noted on Axis III.  The examiner specifically 
reported that the veteran did not (emphasis in original) meet 
the criteria for depression.

Here, the evidence of the existence of a neuropsychologic 
disorder is conflicting.  Further, it is unclear whether any 
such disorder is separate and distinct or is a manifestation 
of another condition.  Medical evidence is needed to assess 
the veteran's mental status and its relation to service.

Service connection for headaches

The veteran contends that the RO erred by failing to grant 
service connection for headaches.  He maintains that he had 
headaches in service, that he has them currently, and that, 
if they are part of the clinical picture of chronic fatigue 
syndrome, the evaluation assigned that disorder should be 
increased.

The veteran's service medical records included one dated in 
August 1989 where he complained of band-like headaches by the 
end of the day that resolved overnight, were relieved by 
physical activity, and did not occur on weekends.  The 
assessment was a reaction to job-related stress.  On a May 
1991 record, he was seen for follow up for infectious 
diarrhea and complained of headaches.  On a record dated 
later that month, he complained of nausea and headaches that 
began after eating fish the day before.  The assessment was 
early gastritis and tension headaches.

On an August 1992 VA outpatient treatment record, the veteran 
complained of frontal headaches since March 1991 that were 
worse with heat and fatigue.  Several tests were ordered and 
a diagnosis was not then made.

At the September 1992 VA examination conducted for the 
Persian Gulf Registry Clinic, the veteran gave a history of 
frontal headaches that began while he was stationed in the 
Persian Gulf.  There was no nausea, vomiting, visual changes, 
or photophobia.  At first, they occurred daily but currently 
about three times per week and were worse with exertion.

At a December 1992 VA psychiatric examination, the veteran 
reported headaches that began while he was in the Persian 
Gulf and became worse in recent months.  Diagnoses included 
headaches of undetermined etiology.

On a January 1993 VA outpatient treatment record, the veteran 
complained of frontal headaches radiating to the left side of 
his head and down the left side of his body to his calf.  
There was photophobia and nausea but no vomiting, facial 
numbness, or motor weakness and he continued to work in spite 
of the symptoms.  The assessment was migraine headaches.

At an April 1993 VA eye examination, the veteran gave a 
history of sinusitis and complained of throbbing headaches 
associated with nausea, photophobia, and seeing "spots."  
There was no ocular pathology and the examiner attributed the 
headaches to probable migraine.

On a July 1993 VA outpatient treatment record, the veteran 
reported throbbing headaches that caused him to miss 11/2 days 
work.  There was photophobia but no nausea or vomiting.  The 
impression was common migraines with depression and increased 
irritability.  The examiner opined that they were not related 
to the veteran's service in the Persian Gulf.

The evidence regarding headaches is conflicting.  In 
September 1992, they were not associated with nausea and 
photophobia; in April 1993, they were associated with nausea 
and photophobia; in July 1993, they were associated with 
photophobia but not with nausea.  Medical evidence is needed 
to determine whether the veteran has a headache disorder and, 
if so, whether it is related to service and, if it is related 
to service, whether it is a separate disorder or a 
manifestation of another disorder.  A period of 
hospitalization may be helpful in assessing the nature and 
extent of the veteran's headache complaints.

Service connection for dizziness
and
Service connection for a lump on the neck and one on the left 
shoulder

The veteran contends that the RO erred by failing to grant 
service connection for dizziness and for a lump on the neck 
and one on the left shoulder.  He maintains that he felt 
dizzy and noted the lumps while stationed in the Persian 
Gulf.  He believes the lumps to have been enlarged lymph 
nodes and attributes them, and the dizziness, to smoke from 
oil field fires.

The veteran's service medical records included one from 
October 1991 where he complained of a lump on the left 
shoulder and a swelling on the left side of the neck.  On 
examination, the neck was supple, with full range of motion, 
and no adenopathy.  The left shoulder was not tender and 
there were no palpable masses.  The assessment was a normal 
examination.

The September 1992 VA Persian Gulf War examination found no 
enlarged lymph nodes in the neck.  On a December 1992 VA 
orthopedic examination, the veteran pointed out, and the 
examiner found, a 2x1 cm nontender, palpable lymph node in 
the left sternocleidomastoid region.

Service connection for dizziness and for lumps on the neck 
and left shoulder was denied by a September 1993 rating 
decision and the veteran filed a January 1994 Notice of 
Disagreement therewith.  However, these issues have not been 
addressed by a Statement of the Case and they must be 
remanded for that purpose.  Thereafter, the veteran should be 
advised that he has 60 days to perfect an appeal as to these 
issues.


Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from the veteran 
the names and addresses of all health 
care providers from whom he has received 
treatment since separation from service.  
In particular, the RO should determine 
whether the veteran has undergone testing 
or evaluation at the University of North 
Carolina since November 1996.  
Thereafter, the RO should obtain legible 
copies of all pertinent records that have 
not already been obtained including 
reports regarding 1994 VA ischemic 
lactate/ammonia testing.

2.  The RO should obtain from the veteran 
evidence, including work records, 
relevant to the issue of his incapacity.

3.  Upon completion of the development in 
paragraph 1 above, a VA rheumatologist 
should be assigned to:  review this 
decision and the entire claims folder; 
determine the need for a period of 
hospitalization for observation and 
testing with particular reference to 
complaints of diarrhea and headaches; 
order blood, serum, and urine tests, 
including tests for LDH and myoglobin, 
and any other laboratory tests warranted 
by the circumstances; ensure that 
laboratory tests are conducted before 
traumatic neuromuscular testing such as 
electromyogram/nerve conduction studies; 
coordinate the testing and evaluation 
required herein by other VA clinics; and 
conduct the examination required by 
paragraph 7 below.

4.  The veteran should be afforded a 
special VA psychiatric examination to 
determine the current nature and extent 
of all mental disability.  It is 
imperative that the examiner reviews this 
decision and the entire claims folder 
prior to the examination.  All indicated 
tests should be conducted.  If the 
veteran has a psychiatric disorder, the 
examiner should comment on its relation 
to his military service, render a 
diagnosis, if possible, and, in any 
event, identify the manifestations 
thereof.  The factors upon which the 
medical opinion is based must be set 
forth in the report.

5.  The veteran should be afforded a 
special VA gastroenterologic examination 
to determine the current nature and 
extent of any gastrointestinal 
disability.  It is imperative that the 
examiner reviews this decision and the 
entire claims folder prior to the 
examination.  All indicated tests should 
be conducted.  If the veteran has a 
gastrointestinal disorder, the examiner 
should render a diagnosis, if possible, 
and should, in any event, identify the 
manifestations thereof.  If SGOT and SGPT 
are elevated, or if the veteran has a 
parasitic infestation, the examiner 
should comment on the significance of 
those findings.  The factors upon which 
the medical opinion is based must be set 
forth in the report.

6.  The veteran should be afforded a 
special VA neurologic examination to 
determine the nature and extent of all 
neuromuscular disability.  It is 
imperative that the examiner reviews this 
decision and the entire claims folder 
including all previous traumatic muscle 
studies.  All indicated tests should be 
conducted including, if warranted, 
additional electrophysiologic studies and 
muscle stress tests.  The examiner should 
determine whether the veteran's right 
shoulder impingement syndrome is 
manifested by a neurologic disorder of 
the right arm.  In addition, the examiner 
should determine whether the veteran has 
a generalized neuromuscular disorder.  If 
the veteran has a generalized 
neuromuscular disorder, the examiner 
should render a diagnosis, if possible, 
and should, in any event, identify the 
manifestations thereof.  The factors upon 
which the medical opinion is based must 
be set forth in the report.

7.  After completion of the foregoing 
development, the veteran should be 
afforded a special examination by the 
rheumatologist who coordinated it.  The 
examiner should determine whether the 
veteran has chronic fatigue syndrome.  If 
he has it, the examiner should identify 
the applicable criteria from 38 C.F.R. 
§ 4.88a and should also identify any 
other manifestations of the disorder.  
The examiner should comment on the 
significance of any abnormal laboratory 
findings, determine whether they are 
manifestations of chronic disability and, 
if so, the the diagnosis or precise 
nature thereof.  The examiner should 
determine whether the veteran has a 
skeletal disorder or whether his 
complaints of bone or joint pain actually 
relate to a nerve or muscle disorder.  
Bearing in mind that the veteran 
complained of headaches before his 
service in the Persian Gulf, the examiner 
should determine whether the veteran has 
a headache disorder or whether his 
headaches are a manifestation of another 
disorder.  Finally, the examiner should 
determine whether the veteran has 
objective indications of chronic 
disability that cannot, by history, 
physical examination, or laboratory 
tests, be attributed to any known 
clinical diagnosis and, if so, those 
objective indications should be 
identified.  The factors upon which the 
medical opinion is based must be set 
forth in the report.

8.  When the above development has been 
completed, and all evidence obtained has 
been associated with the file, the claim 
should be reviewed by the RO.  If the 
decision remains adverse to the veteran 
in any way, he and his representative 
should be furnished with a Supplemental 
Statement of the Case which must include 
the issues of service connection, or 
compensation for, dizziness and lumps on 
the neck and left shoulder.  They should 
then be afforded a reasonable opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The veteran need take no 
action until he is further informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals, or by the United States Court of 
Veterans Appeals, for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA ADJUDICATION PROCEDURE MANUAL M21-1, Part IV, 
directs the RO to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	?
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).


